Exhibit 10.7

 

Execution Version

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

November 19, 2018

among

CARDTRONICS PLC

The Other Obligors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

 as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,

 as Alternative Currency Agent,

BANK OF AMERICA, N.A.,

 BARCLAYS BANK PLC

and

WELLS FARGO BANK, N.A.,

 as Co-Syndication Agents

and

CAPITAL ONE, N.A.

 and

COMPASS BANK,

 as Co-Documentation Agents

*****

JPMORGAN CHASE BANK, N.A.,

 BARCLAYS BANK PLC,

 MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

 as Joint Bookrunners and Co-Lead Arrangers

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions


1

Section 1.01 Defined Terms


1

Section 1.02 Classification of Loans and Borrowings


35

Section 1.03 Terms Generally


36

Section 1.04 Accounting Terms; GAAP


36

Section 1.05 Determination of Equivalent Amounts


36

Section 1.06 Additional Alternative Currencies


37

Section 1.07 LCT Election


37

Section 1.08 Interest Rates; LIBOR Notification


38

Section 1.09 Divisions


39

 

 

ARTICLE II The Credits


39

Section 2.01 Commitments


39

Section 2.02 Loans and Borrowings


40

Section 2.03 Requests for Borrowings


41

Section 2.04 Swingline Loans


42

Section 2.05 Letters of Credit


44

Section 2.06 Funding of Borrowings


50

Section 2.07 Interest Elections


51

Section 2.08 Termination and Reduction of Commitments


52

Section 2.09 Repayment of Loans; Evidence of Debt


53

Section 2.10 Prepayment of Loans


53

Section 2.11 Fees


54

Section 2.12 Interest


55

Section 2.13 Market Disruption; Alternate Rate of Interest


57

Section 2.14 Increased Costs


59

Section 2.15 Break Funding Payments


60

Section 2.16 Taxes


61

Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs


67

Section 2.18 Mitigation Obligations; Replacement of Lenders


69

Section 2.19 Increase of Commitments


70

Section 2.20 Defaulting Lenders


71

Section 2.21 Illegality


73

Section 2.22 Judgment Currency


74

 

 

ARTICLE III Representations and Warranties


74

Section 3.01 Organization


74

Section 3.02 Authority Relative to this Agreement


75

Section 3.03 No Violation


75

Section 3.04 Financial Statements


76

Section 3.05 Reserved


76

Section 3.06 Litigation


76

Section 3.07 Compliance with Law


76

 





(i)

--------------------------------------------------------------------------------

 

 

 

 

Section 3.08 Properties


76

Section 3.09 Intellectual Property


76

Section 3.10 Taxes


77

Section 3.11 Environmental Compliance


77

Section 3.12 Labor Matters


78

Section 3.13 Investment Company Status


78

Section 3.14 Insurance


78

Section 3.15 Solvency


78

Section 3.16 ERISA


79

Section 3.17 Disclosure


79

Section 3.18 Margin Stock


79

Section 3.19 Anti-Corruption Laws and Sanctions


80

Section 3.20 EEA Financial Institution


80

 

 

ARTICLE IV Conditions


80

Section 4.01 Effective Date


80

Section 4.02 Each Credit Event


82

Section 4.03 Credit Events for Limited Condition Transactions


82

 

 

ARTICLE V Affirmative Covenants


83

Section 5.01 Financial Statements


83

Section 5.02 Notices of Material Events


85

Section 5.03 Existence; Conduct of Business


86

Section 5.04 Payment of Obligations


86

Section 5.05 Maintenance of Properties; Insurance


86

Section 5.06 Books and Records; Inspection Rights


86

Section 5.07 Compliance with Laws


86

Section 5.08 Use of Proceeds and Letters of Credit


87

Section 5.09 Additional Guarantors; Termination of Guarantees


87

Section 5.10 Additional Borrowers; Removal of Borrowers


89

Section 5.11 Compliance with ERISA


91

Section 5.12 Compliance With Agreements


91

Section 5.13 Compliance with Environmental Laws; Environmental Reports


91

Section 5.14 Maintain Business


92

Section 5.15 Further Assurances


92

Section 5.16 Australian Restructuring


92

 

 

ARTICLE VI Negative Covenants


92

Section 6.01 Indebtedness


92

Section 6.02 Liens


93

Section 6.03 Fundamental Changes


94

Section 6.04 Asset Sales


95

Section 6.05 Investments


96

Section 6.06 Swap Agreements


97

Section 6.07 Restricted Payments


97

Section 6.08 Prepayments of Indebtedness


98

Section 6.09 Transactions with Affiliates


99

 





(ii)

--------------------------------------------------------------------------------

 

 

 

Section 6.10 Restrictive Agreements


99

Section 6.11 Business Acquisitions


99

Section 6.12 Constitutive Documents


100

Section 6.13 Reserved


100

Section 6.14 Amendment of Existing Indebtedness


100

Section 6.15 Changes in Fiscal Year


100

Section 6.16 Total Net Leverage Ratio


100

Section 6.17 Interest Coverage Ratio


100

 

 

ARTICLE VII Events of Default and Remedies


100

Section 7.01 Events of Default


100

Section 7.02 Cash Collateral


103

 

 

ARTICLE VIII The Administrative Agent


103

 

 

ARTICLE IX Guarantee


106

Section 9.01 The Guarantee


106

Section 9.02 Guaranty Unconditional


107

Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances


108

Section 9.04 Waiver by Each Guarantor


109

Section 9.05 Subrogation


109

Section 9.06 Stay of Acceleration


109

Section 9.07 Limit of Liability


109

Section 9.08 Release upon Sale


109

Section 9.09 Benefit to Guarantor


110

Section 9.10 Keepwell


110

Section 9.11 Limitation for German Guarantors


110

Section 9.12 Limitation for South African Guarantors


113

 

 

ARTICLE X Miscellaneous


114

Section 10.01 Notices


114

Section 10.02 Waivers; Amendments


118

Section 10.03 Expenses; Indemnity; Damage Waiver


119

Section 10.04 Successors and Assigns


121

Section 10.05 Survival


124

Section 10.06 Counterparts; Integration; Effectiveness


125

Section 10.07 Severability


125

Section 10.08 Right of Setoff


125

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process


125

Section 10.10 WAIVER OF JURY TRIAL


126

Section 10.11 Headings


127

Section 10.12 Confidentiality


127

Section 10.13 Interest Rate Limitation


128

Section 10.14 USA Patriot Act


128

Section 10.15 Amendment and Restatement


128

Section 10.16 Exiting Lenders


129

 





(iii)

--------------------------------------------------------------------------------

 

 

Section 10.17 Limitation of Liability of CFC Subsidiaries


129

Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


130

Section 10.19 No Fiduciary Duty, etc


130

Section 10.20 Limited Release


131

 





(iv)

--------------------------------------------------------------------------------

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01(a)

--

CFC Guarantors

Schedule 1.01(b)

--

Credit Facility Guarantors

Schedule 1.01(c)

--

Non-Pro Rata Alternative Currencies and Lenders

Schedule 2.01(a)

--

Commitments

Schedule 2.01(b)

--

Letter of Credit Commitments

Schedule 2.01(c)

--

Swingline Commitments

Schedule 2.05

--

Existing Letters of Credit

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

--

Existing Liens

Schedule 6.05

--

Existing Investments

Schedule 6.10

--

Restrictive Agreements

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit 1.1A

--

Form of Addendum

Exhibit 1.1B

--

Form of Assignment and Assumption

Exhibit 1.1C

--

Form of New Lender Agreement

Exhibit 2.03

--

Form of Borrowing Request

Exhibit 2.07

--

Form of Interest Election Request

Exhibit 2.16

--

Forms of U.S. Tax Compliance Certificate

Exhibit 5.01(c)

--

Form of Compliance Certificate

Exhibit 5.10

--

Form of Borrower Accession Agreement

 

 

 

 

 



(v)

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 19, 2018 (the “Effective Date”), among Cardtronics plc, an English
public limited company (“Parent”), the other Obligors party hereto, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan
Europe Limited, as Alternative Currency Agent, Bank of America, N.A., Barclays
Bank plc and Wells Fargo Bank, N.A., as Co-Syndication Agents and Capital One,
N.A. and Compass Bank, as Co-Documentation Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Parent is a party to that certain Amended and Restated Credit
Agreement dated April 24, 2014 (as amended, the “Existing Credit Agreement”)
among the Parent, the other Obligors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent for such lenders, and J.P.
Morgan Europe Limited, as alternative currency agent; and

WHEREAS, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders mutually desire to amend and restate
the Existing Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Parent, the other Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

ARTICLE I

Definitions

Section 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Addendum” means the applicable agreement attached hereto as part of Exhibit
1.1A.

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.10.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest
Period.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.





1

--------------------------------------------------------------------------------

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agreed Alternative Currency” means (a) Pounds Sterling, (b) Euros, (c) Canadian
Dollars, (d) Australian Dollars and (e) a currency, in the case of any Loan,
that is readily available in the amount required and freely convertible into
Dollars in the London interbank market on the Quotation Day for such Loan and
the date such Loan is to be advanced and, in the case of any Letter of Credit,
in which one or more Issuing Lenders has agreed to issue Letters of Credit, in
each case, as such currency has been approved in writing (including by email) by
the Administrative Agent and each Lender.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an interest period of
one month plus 1%; provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1%, such rate shall be deemed to be 1% for purposes of this Agreement.

“Alternative Currency” means any Agreed Alternative Currency or any Non-Pro Rata
Alternative Currency.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent, together with any other Affiliate or branch of the
Administrative Agent acting in such capacity.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net





2

--------------------------------------------------------------------------------

 

 

 

Leverage Ratio is calculated on Exhibit C of the Compliance Certificate
delivered under Section 5.01(c) by the Parent in connection with such financial
statement):

Level

Total Net Leverage Ratio

Applicable Margin for Eurocurrency, CDOR, BBSY and JIBAR Loans

Applicable Margin for ABR and Canadian Prime Rate Loans

I

X  > 3.00

1.75%

0.75%

II

X  > 2.00

1.50%

0.50%

III

X  > 1.50

1.25%

0.25%

IV

X < 1.50

1.00%

0.00%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending December 31, 2018.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended December 31, 2018, the Applicable
Margin shall be determined at Level II.  In the event that any financial
statement delivered pursuant to Section 5.01 is shown to be inaccurate when
delivered (regardless of whether this Agreement or the Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected financial statements, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section
2.17.  This provision is in addition to the rights of the Administrative Agent
and the Lenders with respect to Section 2.12(e) and their other respective
rights under this Agreement.  If the Parent fails to deliver the financial
statements and corresponding Compliance Certificate to the Administrative Agent
at the time required pursuant to Section 5.01, then effective as of the date
such financial statements and corresponding Compliance Certificate were required
to be delivered pursuant to Section 5.01, the Applicable Margin shall be
determined at Level I and shall remain at such level until the date such
financial statements and corresponding Compliance Certificate are so delivered
by the Parent.  In the event that any such financial statement, if corrected,
would have led to the application of a lower Applicable Margin for the
Applicable Period than the Applicable Margin applied for such Applicable Period,
the Administrative Agent shall, at the request of the Parent, send out a single
notice to the Lenders requesting refund to the Administrative Agent of any
overpayment of interest relating thereto.  The Administrative Agent shall
promptly remit any amounts received to the Parent.





3

--------------------------------------------------------------------------------

 

 

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure, giving effect to any
Lender’s status as a Defaulting Lender at the time of determination.

“Arrangers” means, collectively, JPMorgan, Barclays, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred after the Effective
Date) and Wells Fargo Securities, LLC, each in its capacity as co-lead arranger
and joint bookrunner.

“Asset Sale” means the sale, transfer, lease or disposition (in one transaction
or in an series of transactions and whether effected pursuant to a Division or
otherwise) by the Parent or any Restricted Subsidiary of (a) any of the Equity
Interest in any Restricted Subsidiary, (b) substantially all of the assets of
any division, business unit or line of business of the Parent or any Restricted
Subsidiary, or (c) any other assets (whether tangible or intangible) of the
Parent or any Restricted Subsidiary including, without limitation, any accounts
receivable.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.

“ATM Equipment” means automated teller machines and related equipment.

“Australian Dollars” means the lawful currency of Australia.

“Australian Restructuring” means the corporate restructuring of the Parent’s
Australian Subsidiaries and operations, as disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date; provided that,
after giving effect to such corporate restructuring, there shall be no adverse
effect on the Collateral or Guarantees.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments as set forth herein.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.





4

--------------------------------------------------------------------------------

 

 

 

“Bank Bill Swap Reference Rate” means, with respect to any Borrowing denominated
in Australian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:30 a.m. Sydney time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.

“Bank of America” means Bank of America, N.A.

“Bank Products” means each and any of the following bank services provided to
any Obligor by a Lender or any of its Affiliates: (a) commercial credit cards,
(b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services); provided that Bank Products shall specifically
exclude services and fees in respect of vault cash or cash for use in ATM
Equipment.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided,  further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Barclays” means Barclays Bank plc.

“BBSY” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Bank Bill Swap Reference Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.





5

--------------------------------------------------------------------------------

 

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Accession Agreement” means an agreement in the form of Exhibit 5.10.

“Borrowers” means the Parent, U.K. Holdco, U.S. Holdco, CATM USA, CATM UK, the
Canadian Borrower, CATM Europe Holdings Limited, Cardtronics Australasia Pty Ltd
and any other Wholly-Owned Restricted Subsidiary that becomes a Borrower
hereunder pursuant to Section 5.10(a), and “Borrower” means any one of them.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, CDOR Loans,
BBSY Loans and JIBAR Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit 2.03
or such other form reasonably acceptable to the Administrative Agent.

“Business Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into, amalgamated with or consolidated with the
Parent or any Restricted Subsidiary or (b) an acquisition by the Parent or any
Restricted Subsidiary of the property and assets of any Person (other than a
Subsidiary) that constitutes substantially all of the assets of such Person or
any division or other business unit of such Person.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the applicable currency in
the London interbank market or the principal financial center of the country in
which payment or purchase of such currency, (b) when used in connection with a
CDOR or Canadian Prime Rate Loan, the term “Business Day” shall also exclude any
day on which commercial banks in Toronto, Ontario are authorized or required by
Law to remain closed, (c) when used in connection with a BBSY Borrowing, the
term “Business Day” shall also exclude any day on which commercial banks in
Sydney are authorized or required by Law to remain closed, (d) when used in
connection with a JIBAR Borrowing, the term “Business Day” shall also exclude
any day on which commercial banks in Johannesburg are authorized or required by
Law to remain closed and (e) if the Borrowings which are the subject of a
borrowing, draw, payment, reimbursement or rate selection are denominated in
Euros, the term “Business Day” shall also exclude any day that is not a TARGET
Day.

“Call Spread Counterparties” means one or more financial institutions selected
by the Company.

“Canadian Borrower” means Cardtronics Canada Holdings Inc.

“Canadian Dealer Offered Rate” means, with respect to any Borrowing denominated
in Canadian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:00 a.m.





6

--------------------------------------------------------------------------------

 

 

 

Toronto time on the Quotation Day or (b) if no Screen Rate is available for such
Interest Period, the applicable Interpolated Rate as of such time on the
Quotation Day, or if applicable pursuant to Section 2.13(a), the rate quoted by
the Administrative Agent as of such time on the Quotation Day, plus, in each
case, 0.10% per annum.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.  Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means, for any period, for the Parent and the Restricted
Subsidiaries on a consolidated basis, all cash interest payments made during
such period (including the portion of rents payable under Capital Lease
Obligations allocable to interest); provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Cash Interest
Expense attributed to such Restricted Subsidiary shall be the Owned Percentage
of the amount that would otherwise be included in the absence of this proviso.

“CATM UK” means Cardtronics UK Limited, a private company incorporated under
English law.

“CATM USA” means Cardtronics USA, Inc., a Delaware corporation.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Dealer Offered Rate.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.





7

--------------------------------------------------------------------------------

 

 

 

“CFC Borrower” means (a) each Borrower that is a CFC, (b) any Borrower that is
owned by a CFC and classified as a partnership or disregarded entity, in each
case for U.S. federal income tax purposes and (c) each Additional Borrower that
is described in clause (a) or (b) above and designated by the Borrower as a CFC
Borrower pursuant to Section 5.10.

“CFC Guarantor” means each CFC Borrower and, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary that is a CFC Subsidiary and each
other CFC Subsidiary that is required to be, or has otherwise become, a CFC
Guarantor pursuant to Section 5.09;  provided,  however, that any Material
Restricted Subsidiary that is listed as a Credit Facility Guarantor on Schedule
1.01(b) shall be treated as a Credit Facility Guarantor and not as a CFC
Guarantor.  Schedule 1.01(a) sets forth the CFC Guarantors as of the Effective
Date.

“CFC Subsidiary” means any Subsidiary that is (a) a CFC, (b) a U.S. Subsidiary,
owned directly by another U.S. Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs or
(c) owned directly or indirectly by a CFC.

“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the ultimate
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Parent representing
more than 50% of the aggregate voting power in elections for directors of the
Parent on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Parent shall cease to be either (i) Persons who were members
of the board of directors on the Effective Date or (ii) Persons who became
members of such board of directors after the Effective Date and whose election
or nomination was approved by a vote or consent of the majority of the members
of the board of directors that are either described in clause (i) above or who
were elected under this clause (ii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





8

--------------------------------------------------------------------------------

 

 

 

“Collateral” means all of the property described in the Security Documents
serving as security for the Loans.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01(a), or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.  As of the Effective
Date, the aggregate amount of the Lenders’ Commitments is $600,000,000.

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):

Level

Total Net Leverage Ratio

Commitment Fee Rate

I

X  > 3.00

0.35%

II

X  > 2.00

0.25%

III

X  > 1.50

0.20%

IV

X < 1.50

0.15%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending December 31, 2018.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended December 31, 2018, the Commitment Fee
Rate shall be determined at Level II.  In the event any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to





9

--------------------------------------------------------------------------------

 

 

 

Section 2.12(e) and their other respective rights under this Agreement.  If the
Parent fails to deliver the financial statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to Section
5.01, then effective as of the date such financial statements and corresponding
Compliance Certificate were required to be delivered pursuant to Section 5.01,
the Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Parent.  In the event that any such
financial statement, if corrected, would have led to the application of a lower
Commitment Fee Rate for the Applicable Commitment Fee Period than the Commitment
Fee Rate applied for such Applicable Commitment Fee Period, the Administrative
Agent shall, at the request of the Parent, send out a single notice to the
Lenders requesting refund to the Administrative Agent of any overpayment of
commitment fees relating thereto.  The Administrative Agent shall promptly remit
any amounts received to the Parent.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Cardtronics, Inc., a Delaware corporation.

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).

“Computation Date” has the meaning assigned to such term in Section 1.05.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense, (iv) cash expenses incurred in connection with the Transactions and the
redemption of the 5.125% Senior Notes due 2022 issued by the Company and all
non-cash amortization of financing costs (including debt discount, debt issuance
costs, commissions, premiums and fees related to Indebtedness) of the Parent and
its Restricted Subsidiaries and (v) other extraordinary, non-cash and
non-recurring cash expenses reducing such Consolidated Net Income; provided that
any such non-recurring cash expenses shall not exceed $35,000,000 in any fiscal
year, and minus (b) to the extent included in calculating such Consolidated Net
Income, all non-cash items increasing Consolidated Net Income for such period;
provided that, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount included in the calculation of Consolidated
Adjusted EBITDA in respect of any such items or components thereof shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso.

“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Parent
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business





10

--------------------------------------------------------------------------------

 

 

 

Acquisitions made in accordance with Section 6.11 during such period as if such
Business Acquisition occurred on the first day of such period, including
adjustments attributable to such Business Acquisitions so long as such
adjustments (a) have been certified by a Financial Officer as having been
prepared in good faith based upon reasonable assumptions, (b) are expected to
occur within nine months of the date such Business Acquisition is consummated,
(c) are permitted or required under Regulation S-X of the SEC and (d) do not
exceed $35,000,000 in the aggregate in any twelve month period.

“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Parent and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Parent or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.  For all purposes hereof, the term
“Consolidated Funded Indebtedness” shall exclude any operating lease that must
be recognized on the balance sheet of such Person as a lease liability and
right-of-use asset in accordance with the Financial Accounting Standards Board
Update No. 2016-02, dated February 2016 (Leases (Topic 842)), which adopts
Accounting Standards Codification 842.

“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Parent and the Restricted Subsidiaries for such period determined in accordance
with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes” means the Company’s 1.00% Convertible Senior Notes in
the principal amount of $287,500,000 due 2020.

“Credit Facility Guarantor” means each Borrower, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary, and each other Subsidiary that is
required to be, or has otherwise become, a Credit Facility Guarantor pursuant to
Section 5.09;  provided,  however, that a Credit Facility Guarantor shall not
include any such Person to the extent such Person is a CFC Subsidiary, other
than a CFC Subsidiary that is listed on Schedule 1.01(b).  Schedule 1.01(b) sets
forth the Credit Facility Guarantors as of the Effective Date.





11

--------------------------------------------------------------------------------

 

 

 

“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lenders, the Swingline Lenders or any other Lender.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied, (b) has notified the Parent
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend to comply with any of its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent specifically identified
and including the particular default, if any, to funding a Loan under this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
written request by a Credit Party or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (d) has, or has a
direct or indirect parent company that has, become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Parent and each Credit Party.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollars” or “$” refers to lawful money of the United States of America.

“DTTP Filing” means a HM Revenue & Customs’ Form DTTP2, duly completed and filed
by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
either (i) in writing to the U.K. Borrowers and the Administrative Agent at the
Effective Date, or (ii) if the Lender is





12

--------------------------------------------------------------------------------

 

 

 

not a party to this Agreement at the Effective Date, to the U.K. Borrowers and
the Administrative Agent in the Assignment and Assumption of such Lender or such
other documentation contemplated hereby pursuant to which such Lender shall have
become a party hereto.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning given in the preamble hereto.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of





13

--------------------------------------------------------------------------------

 

 

 

exchange for the purchase of Dollars with such Alternative Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thompson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chose by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “Euros” mean the currency of the participating member states of the
EMU.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.





14

--------------------------------------------------------------------------------

 

 

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arising under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h),  (i) or (j), as
applicable, (d) any U.S. federal withholding Taxes imposed under FATCA, (e) any
U.K. Excluded Withholding Taxes and (f) any German Excluded Withholding Taxes.

“Existing Credit Agreement” has the meaning given in the preamble hereto.

“Existing Indebtedness” means Indebtedness existing on the Effective Date and
set forth in Schedule 6.01.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.05.

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by such Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following such date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement and (b) in respect of any other
party to this Agreement (other than an Obligor), the office in the jurisdiction
in which such Person is resident for tax purposes.





15

--------------------------------------------------------------------------------

 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

“Fee Letter” means the letter agreement dated November 2, 2018, by and between
the Parent and JPMorgan pertaining to certain fees payable in connection with
this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Finco Entities” means CATM Luxembourg I S.à. r.l., a Luxembourg limited
liability company, its Subsidiaries and any other Subsidiary created, formed or
acquired, in each case, so long as such Finco Entity’s only assets consist of
(i) intercompany Indebtedness owed to it and any payments thereon, (ii) any
other assets reasonably necessary for the operation of its business that are
insignificant in value and (iii) Equity Interests in Subsidiaries, and it does
not engage in any business other than the ownership of such assets and
activities reasonably related thereto.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms of Section 2.05(j), and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding





16

--------------------------------------------------------------------------------

 

 

 

Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“German Excluded Withholding Taxes” means any deduction or withholding for or on
account of any German Tax from a payment under any Loan where: (a) the payment
could have been made to the relevant Lender without any deduction or withholding
if the Lender had been a German Qualifying Lender, but on that date that Lender
is not or has ceased to be a German Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or
(b) the relevant Lender is a German Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the German Tax deduction had such Lender complied with its
obligations under Section 2.16(g) or (i) (as applicable).

“German Qualifying Lender” means, in respect of a payment by or in respect of a
Borrower established in Germany, a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) lending through a Facility Office in Germany or (b) a German Treaty
Lender.

“German Tax” means any Tax imposed under the laws of Germany or by any political
subdivision, instrumentality or governmental agency in Germany having taxing
authority.

“German Treaty Lender” means, in relation to a payment of interest by or in
respect of a Borrower established in Germany under a Loan Document, a Lender
which (a) is treated as a resident of a German Treaty State for the purposes of
the German Treaty; (b) does not carry on a business in Germany through a
permanent establishment with which that Lender’s participation in a Loan is
effectively connected; and (c) fulfils any other conditions which must be
fulfilled under the German Treaty and the laws of Germany by residents of that
German Treaty State for such residents to obtain full exemption from taxation on
interest in Germany (including the completion of any necessary procedural
formalities).

“German Treaty State” means a jurisdiction having a double taxation agreement (a
“German Treaty”) with Germany which makes provision for full exemption from tax
imposed by Germany on interest.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or





17

--------------------------------------------------------------------------------

 

 

 

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Termination” has the meaning assigned to such term in Section
5.09(g).

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

“Guarantors” means the Credit Facility Guarantors and the CFC Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.

“HMRC DT Treaty Passport scheme” means the HM Revenue and Customs Double
Taxation Treaty Passport Scheme.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including
earn-out obligations but only once non-contingent and determinable), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be





18

--------------------------------------------------------------------------------

 

 

 

secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all guarantees by
such Person of Indebtedness of others, (h) the principal portion of all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  For the avoidance of doubt, Indebtedness of
the Parent or any Restricted Subsidiary shall not include obligations of such
Person to providers of vault services.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Parent or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the percentage so
guarantied.  For all purposes hereof, the term “Indebtedness” shall exclude any
operating lease that must be recognized on the balance sheet of such Person as a
lease liability and right-of-use asset in accordance with the Financial
Accounting Standards Board Update No. 2016-02, dated February 2016 (Leases
(Topic 842)), which adopts Accounting Standards Codification 842.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated Adjusted Pro Forma EBITDA for the four quarter period then
ended to (b) Cash Interest Expense during such period.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07 and substantially in the
form attached hereto as Exhibit 2.07 or such other form reasonably acceptable to
the Administrative Agent.

“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or ABR Loan (in each case, other than a Swingline Loan), the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
CDOR Loan, BBSY Loan or JIBAR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing, CDOR Borrowing, BBSY Borrowing or JIBAR Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.09.

“Interest Period” means with respect to any Eurocurrency, CDOR, BBSY or JIBAR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or,





19

--------------------------------------------------------------------------------

 

 

 

with the consent of each relevant Lender, twelve months) thereafter, as the
relevant Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Alternative Currency Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable rate is available for the
applicable currency) that is shorter than the relevant Interest Period and (b)
the Screen Rate for the shortest period (for which such rate is available for
the applicable currency) that exceeds the relevant Interest Period, in each
case, on the Quotation Day for such Interest Period, in each case, at such
time.  When determining the rate for a period that is less than the shortest
period for which the relevant rate applicable to Loans in an Alternative
Currency is available, the applicable rate for purposes of clause (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any currency, the overnight rate for such currency
determined by the Alternative Currency Agent from such service as the
Alternative Currency Agent may select.

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means JPMorgan, Bank of America, Barclays and Wells Fargo, each
in its capacity as an issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.05(i), and JPMorgan, in its capacity
as issuer of the Existing Letters of Credit.  Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such
Affiliate.  Each reference herein to the “Issuing Lender” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Lender with respect thereto.

“JIBAR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Johannesburg Interbank Agreed Rate.

“Johannesburg Interbank Agreed Rate” means, with respect to any Borrowing
denominated in Rand for any Interest Period, (a) the applicable Screen Rate at
or about 11:00





20

--------------------------------------------------------------------------------

 

 

 

a.m. Johannesburg time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Equivalent Amount of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers or converted into a Loan pursuant to
Section 2.05(e) at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“LCT Election” has the meaning set forth in Section 1.07(a).

“LCT Test Date” has the meaning set forth in Section 1.07(a).

“Lender Swap Agreement” means (a) any Swap Agreement between the Parent or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender which is in
existence on the Effective Date or which is entered into while such Person is a
Lender or an Affiliate of a Lender even if such Person ceases to be a Lender or
an Affiliate of a Lender after entering into such Swap Agreement and (b) any
Swap Agreement between the Parent or any Restricted Subsidiary and any Person or
any Affiliate of such Person which is in existence on the Effective Date and was
entered into while such Person was a “Lender” under the Existing Credit
Agreement.

“Lenders” means the Persons listed on Schedule 2.01(a) as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby, but in any event,
excluding any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lenders and the Issuing Lenders.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.05(b).

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder.  The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.01(b), or if an Issuing Lender has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing





21

--------------------------------------------------------------------------------

 

 

 

Lender as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent.  The Letter of Credit Commitment of an Issuing Lender may
be modified from time to time by agreement between such Issuing Lender and the
Borrowers, and notified to the Administrative Agent.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of
approximately 11:00 a.m., London time, on the Quotation Day, or (b) if no Screen
Rate is available for such currency or for such Interest Period, the applicable
Interpolated Rate as of such time on the Quotation Day or, if applicable
pursuant to the terms of Section 2.13(a), the applicable Reference Bank Rate as
of such time on the Quotation Day.

“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Limited Condition Transaction” means (a) any Business Acquisition permitted
hereunder the consummation of which is not conditioned on the availability of,
or on obtaining, third-party financing, (b) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of the Convertible Senior
Notes and (c) any redemption, repurchase, defeasance, satisfaction and discharge
or repayment of other Indebtedness (i) occurring within ninety (90) days after
the Effective Date and (ii) requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

“Loan Documents” means this Agreement, any Notes, the Letter of Credit
Agreements, the Security Documents and the Fee Letter.

“Loans” means the loans made by the Lenders pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, Houston, Texas time, (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time,
(c) with respect to a Loan, Borrowing or Letter of Credit denominated in
Australian Dollars, Sydney time, (d) with respect to a Loan,





22

--------------------------------------------------------------------------------

 

 

 

Borrowing or Letter of Credit denominated in Rand, Johannesburg time and
(e) with respect to a Loan, Borrowing or Letter of Credit denominated in any
other Alternative Currency, London time.

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure and unused Commitment of any Defaulting Lender shall be
disregarded in determining the Majority Lenders at any time.

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Parent and the Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000 (or the
equivalent amount thereof in any foreign currency).  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means a Wholly-Owned Subsidiary that either generates 5%
or more of the consolidated gross revenues of the Parent and its Subsidiaries on
a consolidated basis or holds assets that constitute 5% or more of all assets of
the Parent and its Subsidiaries on a consolidated basis; provided that none of
the Finco Entities will be deemed to be a Material Subsidiary.

“Maturity Date” means the earlier of (a) the fifth (5th) anniversary of the
Effective Date and (b) the date that is six months before the maturity of 5.125%
Senior Notes due 2022 issued by the Company (unless such Senior Notes are
redeemed, repaid or otherwise retired prior to such date).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned such term in Section 2.19.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1C, or any other form approved by Administrative Agent.





23

--------------------------------------------------------------------------------

 

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Pro Rata Alternative Currency” means (a) Rand and (b) a currency, in the
case of any Loan, that is readily available in the amount required and freely
convertible into Dollars in the London interbank market on the Quotation Day for
such Loan and the date such Loan is to be advanced and, in the case of any
Letter of Credit, in which one or more Issuing Lenders has agreed to issue
Letters of Credit, in each case, as such currency has been approved in writing
(including by email) by the Administrative Agent and the Majority Lenders;
provided that, (i) for purposes of Swingline Loans, such currency must be
approved by all of the Lenders and all of the Swingline Lenders and (ii) for
purposes of Letters of Credit, such currency must be approved by all of the
Lenders.  Schedule 1.01(c) sets forth, as of the Effective Date, the currencies
that are Non-Pro Rata Alternative Currencies, whether each such currency is
available for Letters of Credit and Swingline Loans hereunder, the Lenders that
have agreed to fund Revolving Loans in such currencies and the Issuing Lenders
that have agreed to issue Letters of Credit denominated in such
currencies.  After the Effective Date, upon the approval of any other currency
as a Non-Pro Rata Alternative Currency or the addition of any new Lenders hereto
pursuant to Section 2.19 or 10.04(b),  Schedule 1.01(c) shall be deemed to have
been amended to (i) add such new Non-Pro Rata Alternative Currency thereto,
(ii) state whether such new Non-Pro Rata Alternative Currency is available for
Letters of Credit and Swingline Loans and (iii) reflect the identity of (A) the
Lenders that have agreed to fund Revolving Loans in such new Non-Pro Rata
Alternative Currency or the then existing Non-Pro Rata Alternative Currencies,
as the case may be and (B) the Issuing Lenders that have agreed to issue Letters
of Credit denominated in such new Non-Pro Rata Alternative Currency.

“Note” means a promissory note executed and delivered pursuant to Section
2.09(d).

“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrowers or any of the Guarantors to the
Lenders, the Swingline Lenders, the Issuing Lenders, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations in respect of any Lender Swap
Agreement and (c) all obligations in respect of Bank Products; provided that,
with respect to any Guarantor, the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor.

“Obligors” means, collectively, the Borrowers and the Guarantors.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Parent
or applicable Restricted Subsidiary has submitted a claim to, or is bound by the
decision of, binding arbitration.

“Other Connection Taxes”  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,





24

--------------------------------------------------------------------------------

 

 

 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Alternative Currency Agent at which overnight or weekend deposits in the
relevant currency (or if such amount due remains unpaid for more than three
(3) Business Days, then for such other period of time as the Alternative
Currency Agent may reasonably determine) for delivery in immediately available
and freely transferable funds would be offered by the Alternative Currency Agent
to major banks in the interbank market upon request of such major banks for the
relevant currency as determined above and in an amount comparable to the unpaid
principal amount of the related Loan or LC Disbursement, plus any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Alternative Currency Agent by any relevant correspondent bank in respect
of such amount in such relevant currency.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) at which overnight deposits in
the applicable Alternative Currency (as the case may be) in an amount
approximately equal to the amount with respect to which such rate is being
determined would be offered for such day by a branch or affiliate of the
Alternative Currency Agent in the London interbank market for such currency to
major banks in the London interbank market.

“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Parent or any Restricted Subsidiary.

“Parent” has the meaning given in the preamble hereto.

“Participant” has the meaning set forth in Section 10.04.

“Participant Register” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.





25

--------------------------------------------------------------------------------

 

 

 

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Company from the Call Spread Counterparties to hedge
the Company’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law or by contract provided such
contract does not grant Liens in any property other than such property covered
by Liens imposed by operation of law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)        Liens arising in the ordinary course of business associated with
workers’ compensation, unemployment insurance and other social security laws or
regulations (including, without limitation, pursuant to Section 8a of the German
Old Age Employees Act (Altersteilzeitgesetz) or Section 7e of the Fourth Book of
the German Social Code (Sozialgesetzbuch IV));

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        Liens of financial institutions on accounts or deposits maintained
therein to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;

(f)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

(g)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Parent or any Restricted Subsidiary; and

(h)        an interest that is a Lien by virtue only of the operation of section
12(3) of the Australian Personal Property Securities Act 2009 (Cth) provided
that it does not secure the payment or performance of an obligation.

“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.





26

--------------------------------------------------------------------------------

 

 

 

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America, an EEA
Member Country or Switzerland (or by any agency or instrumentality thereof to
the extent such obligations are backed by the full faith and credit of the
relevant state), in each case, maturing within one year from the date of
acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and issued by any Lender, any Affiliate of a Lender
or any commercial banking institution or corporation rated at least P-1 by
Moody’s or A-1 by S&P;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d)        fully collateralized repurchase agreements for securities described
in clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

(e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s or which hold investments
substantially of the type described in clauses (a) through (d) above, and
(iii) have portfolio assets of at least $2,000,000,000; and

(f)        any Permitted Bond Hedge Transaction(s).

“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Company to the Call Spread Counterparties, concurrently
with the purchase by the Company of the Permitted Bond Hedge Transactions, to
offset the cost to the Company of the Permitted Bond Hedge Transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.





27

--------------------------------------------------------------------------------

 

 

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)        (if the relevant currency is Dollars) two Business Days before the
first day of that period;

(b)        (if the relevant currency is Pounds Sterling, Canadian Dollars or
Australian Dollars) the first day of that period;

(c)        (if the relevant currency is Euro) two (2) TARGET Days before the
first day of that period; or

(d)        (if the relevant currency is any other Alternative Currency) two (2)
Business Days before the first day of that period,

unless market practice differs in the relevant interbank market for any
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the Quotation Day will be
the last of those days).

“Rand” means the lawful currency of South Africa.

“Ratification Agreement” means, collectively, those certain documents executed
by certain of the Obligors as of the Effective Date that ratify the Security
Documents.

“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) any Issuing Lender, as applicable.





28

--------------------------------------------------------------------------------

 

 

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period (a)
in relation to the LIBO Rate, as the rate quoted by the relevant Reference Bank
to leading banks in the London interbank market for the offering of deposits in
the applicable currency and for a period comparable to the applicable Interest
Period, (b) in relation to the Bank Bill Swap Reference Rate, as the buying rate
quoted by the relevant Reference Bank for bills of exchange accepted by leading
Australian banks which have a term equivalent to the applicable Interest Period
and (c) in relation to the Johannesburg Interbank Agreed Rate, as the rate
quoted by the relevant Reference Bank to leading banks in the Johannesburg
interbank market for the offering of deposits in Rand and for a period
comparable to the applicable Interest Period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Parent.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent or any Restricted Subsidiary; provided that the term “Restricted Payment”
shall not include any dividend or distribution payable solely in Equity
Interests of such Person or warrants, options or other rights to purchase such
Equity Interests so long as such warrants, options or other rights do not have
mandatory repayment or redemption rights.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.





29

--------------------------------------------------------------------------------

 

 

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled or 50% or more owned by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of Dollars, the LIBO Screen Rate and (ii) in
the case of any other Alternative Currency, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on Reuters Screen LIBOR02 Page
for such currency for such Interest Period (or, in each such case under this
clause (a), on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), (b) in respect of the Canadian
Dealer Offered Rate, the average rate for bankers acceptances with a tenor equal
in length to such Interest Period as displayed on CDOR page of the Reuters
screen (or on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Alternative Currency Agent
from time to time in its reasonable discretion), (c) in respect of the Bank Bill
Swap Reference Rate, the Australian Bank Bill Swap Reference Rate (Bid)
administered by ASX Benchmarks Pty Limited (or any other Person that takes over
the administration of that rate) displayed on page BBSY of the Thomson Reuters
Screen (or any replacement Thomson Reuters page which displays that rate) for a
term equivalent to such Interest Period and (d) in respect of the Johannesburg
Interbank Agreed Rate, the Johannesburg interbank agreed rate, polled and
published by the South African Futures Exchange (a division of the JSE Limited)
for deposits in ZAR for the relevant Interest Period which appears on the
Reuters Screen SAFEY Page at the applicable time (or, if the agreed page is
replaced or service ceases to be available, such other page or service
displaying such rate selected by the Alternative Currency Agent); provided, that
if any Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Security Agreement” means, collectively, (a) the Security and Pledge Agreement
dated July 15, 2010, among certain of the Obligors and the Administrative Agent,
and (b) the Security





30

--------------------------------------------------------------------------------

 

 

 

and Pledge Agreement dated May 26, 2015, among certain of the Obligors and the
Administrative Agent, in each case, as amended, modified, supplemented or
restated from time to time.

“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document, pledge agreement or debenture
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, any security
agreement or mortgage to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement or any mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“South Africa” means the Republic of South Africa.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (whether directly or indirectly).  Unless
otherwise indicated, “Subsidiary” means a Subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
and its Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.





31

--------------------------------------------------------------------------------

 

 

 

“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Swingline Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01(c) attached hereto or (b) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent.

“Swingline Exposure” means, at any time, the Equivalent Amount of the aggregate
principal amount of all Swingline Loans outstanding at such time.  The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time related to Swingline
Loans other than any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b) the Equivalent Amount of the aggregate principal amount
of all Swingline Loans made by such Lender as a Swingline Lender outstanding at
such time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Lenders” means JPMorgan, Bank of America, Barclays and Wells Fargo
(including each of their respective branches and affiliates), each in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Rate” means (a) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin, (b) for
Swingline Loans in Canadian Dollars, the Canadian Prime Rate plus the Applicable
Margin for Canadian Prime Rate Loans, and (c) for Swingline Loans in any other
Alternative Currencies, the Overnight Foreign Currency Rate plus the Applicable
Margin, or, if in the determination of JPMorgan, in its capacity as a Swingline
Lender, there is not an Overnight Foreign Currency Rate applicable to the
currency in which such Swingline Loans are denominated, such other rate as may
be designated by JPMorgan, in its capacity as a Swingline Lender (in
consultation with the Parent), plus the Applicable Margin.

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.





32

--------------------------------------------------------------------------------

 

 

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed four quarter period.

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Dealer Offered Rate, the Canadian Prime Rate, the Bank Bill Swap
Reference Rate or the Johannesburg Interbank Agreed Rate.

“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.

“U.K. Borrower” means any Borrower that is organized under the laws of the
United Kingdom or otherwise a tax resident in the United Kingdom.

“U.K. Excluded Withholding Taxes” means any deduction or withholding for or on
account of any U.K. Tax from a payment under any Loan where:

(a)        the payment could have been made to the relevant Lender without any
deduction or withholding if the Lender had been a U.K. Qualifying Lender, but on
that date that Lender is not or has ceased to be a U.K. Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or treaty or any published practice or published concession of any relevant
taxing authority; or

(b)        the relevant Lender is a U.K. Treaty Lender and the Obligor making
the payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax deduction had that Lender complied with its
obligations under Section 2.16(g) or (h) (as applicable).

“U.K. Holdco” means Cardtronics Holdings Limited, a private company incorporated
under English law.

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

(a)        a Lender:





33

--------------------------------------------------------------------------------

 

 

 

(i)         which is a bank (as defined for the purpose of section 879 of the UK
Income Tax Act 2007) making an advance under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the UK Corporation Tax Act 2009; or

(ii)       in respect of an advance made under a Loan Document by a Person that
was a bank (as defined for the purpose of section 879 of the U.K. Income Tax Act
2007) at the time that that advance was made and within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance; or

(b)        a U.K. Treaty Lender.

“U.K. Tax” means any Tax imposed under the laws of the U.K. or by any political
subdivision, instrumentality or governmental agency in the U.K. having taxing
authority.

“U.K. Treaty Lender” means a Lender which:

(a)        is treated as a resident of a U.K. Treaty State for the purposes of
the relevant U.K. Treaty;

(b)        does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected; and

(c)        meets all other conditions in the relevant U.K. Treaty for full
exemption from Tax imposed by the U.K. on interest, except that for this purpose
it shall be assumed that the following are satisfied:

(i)         any condition which relates (expressly or by implication) to there
not being a special relationship between the U.K. Borrower and a Lender or
between both of them and another person, or to the amounts or terms of any Loan;
and

(ii)       any necessary procedural formalities.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest.

“U.S. Borrower” means any Borrower that is a U.S. Subsidiary.

“Unencumbered Balance Sheet Cash” means, as of the last day of the most recently
ended fiscal quarter, the balance of unencumbered balance sheet cash (excluding
any vault cash or cash for use in ATM Equipment) of the Obligors in excess of
$15,000,000 for the quarter of determination.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Parent in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a





34

--------------------------------------------------------------------------------

 

 

 

Restricted Subsidiary) and (b) any Subsidiary of an Unrestricted
Subsidiary.  Subject to Section 5.09(b), the Parent may from time to time
designate any Subsidiary (other than any Borrower and a Subsidiary that,
immediately after such designation, shall hold any Indebtedness or Equity
Interest in any Borrower or any Restricted Subsidiary) as an Unrestricted
Subsidiary, and may designate any Unrestricted Subsidiary as a Restricted
Subsidiary, so long as, immediately after giving effect to such designation, no
Default shall have occurred and be continuing.  Any designation by the Parent
pursuant to this definition shall be made in an officer’s certificate delivered
to the Administrative Agent and containing a certification that such designation
is in compliance with the terms of this definition.  As of the Effective Date,
there are no Unrestricted Subsidiaries.

“U.S. Holdco” means CATM Holdings LLC, a Delaware limited liability company.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia, other than a CFC
Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).

“Wells Fargo” means Wells Fargo Bank, N.A.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Parent or one or more of the
Wholly-Owned Subsidiaries or by the Parent and one or more of the Wholly-Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).





35

--------------------------------------------------------------------------------

 

 

 

Section 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  References to quarters and months
with respect to compliance with financial covenants and financial reporting
obligations of the Parent shall be fiscal quarters and fiscal months, except
where otherwise indicated.  Notwithstanding anything to the contrary contained
in this Section or in the definition of “Capital Lease Obligations,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute capital leases in conformity with GAAP on the
date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

Section 1.05  Determination of Equivalent Amounts.  The Administrative Agent
will determine the Equivalent Amount of

(a)        each Borrowing as of the date two (2) Business Days prior to the date
of such Borrowing and, if applicable, the date of conversion or continuation of
any Borrowing;

(b)        the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and





36

--------------------------------------------------------------------------------

 

 

 

(c)        all outstanding Loans and the LC Exposure on and as of the last
Business Day of each month and, during the continuation of an Event of Default,
on any other Business Day elected by the Administrative Agent in its discretion
or upon instruction by the Majority Lenders.

Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (a), (b) or (c) is herein
described as a Computation Date with respect to each Borrowing, Letter of Credit
or LC Exposure for which an Equivalent Amount is determined on or as of such
date.

Section 1.06  Additional Alternative Currencies.

(a)        If, pursuant to clause (e) of the definition of Agreed Alternative
Currency, the Administrative Agent and each Lender consent to the addition of a
requested currency as an Agreed Alternative Currency, the Administrative Agent
shall notify the Parent and (i) the Administrative Agent and each Lender may
amend the definition of LIBO Rate to the extent necessary to add the applicable
interest rate for such currency and (ii) to the extent the definition of LIBO
Rate reflects the appropriate interest rate for such currency or has been
amended to reflect the appropriate interest rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for the purposes of any Eurocurrency Borrowings hereunder.

(b)        If, pursuant to clause (b) of the definition of Non-Pro Rata
Alternative Currency, the Administrative Agent and the Majority Lenders consent
to the addition of a requested currency as a Non-Pro Rata Alternative Currency,
the Administrative Agent shall notify the Parent and (i) the Administrative
Agent and such Lenders may amend the definition of LIBO Rate to the extent
necessary to add the applicable interest rate for such currency and (ii) to the
extent the definition of LIBO Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate interest rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for the purposes of any Eurocurrency Borrowings hereunder.

Section 1.07  LCT Election.

(a)        Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when (i) calculating any applicable ratio, the Total Net Leverage
Ratio, Interest Coverage Ratio and the components of each such ratio in
connection with the incurrence of Indebtedness, the making of an Investment, the
making of a Restricted Payment or the prepayment of Indebtedness, (ii)
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default has occurred, is continuing or would result
therefrom, (iii) determining compliance with any provision of this Agreement
which requires compliance with any representation or warranties set forth herein
or (iv) determining the satisfaction of all other conditions precedent to the
incurrence of Indebtedness, the making of an Investment, the making of a
Restricted Payment or the prepayment of Indebtedness, in each case in connection
with a Limited Condition Transaction, the date of determination of such ratio or
other provisions, determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom, determination of compliance
with any representations or warranties or the satisfaction of any other
conditions shall, at the option of the Parent (the





37

--------------------------------------------------------------------------------

 

 

 

Parent’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election,” which LCT Election may be in respect
of one or more of clauses (i), (ii), (iii) and (iv) above), be deemed to be the
date the definitive agreements (or other relevant definitive documentation) for
such Limited Condition Transaction are entered into (the “LCT Test Date”).

(b)        Upon the making of an LCT Election pursuant to the terms hereof, the
Parent shall give written notice thereof to the Administrative Agent.

(c)        If on a pro forma basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence or issuance of Indebtedness, and the use of
proceeds thereof), with such ratios and other provisions calculated as if such
Limited Condition Transaction or other transactions had occurred at the
beginning of the most recent four quarters ending prior to the LCT Test Date for
which financial statements have been (or are required to be) delivered pursuant
to Section 5.01(a) or (b), as applicable, the Parent could have taken such
action on the relevant LCT Test Date in compliance with the applicable ratios or
other provisions, such provisions shall be deemed to have been complied with,
unless an Event of Default pursuant to Section 7.01(a),  (h) or (i) shall be
continuing on the date such Limited Condition Transaction is consummated.

(d)        For the avoidance of doubt, (i) if, following the LCT Test Date, any
of such ratios or other provisions are exceeded or breached as a result of
fluctuations in such ratio or other provisions at or prior to the consummation
of the relevant Limited Condition Transactions, such ratios and other provisions
will not be deemed to have been exceeded or failed to have been satisfied as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (ii) such ratios and
compliance with such conditions shall not be tested at the time of consummation
of such Limited Condition Transaction, unless, other than if an Event of Default
pursuant to Section 7.01(a),  (h) or (i) shall be continuing on such date, the
Parent elects, in its sole discretion, to test such ratios and compliance with
such conditions on the date such Limited Condition Transaction or related
Specified Transactions is consummated.

(e)        If the Parent has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket availability or compliance with any other provision hereunder (other than
actual compliance with Sections 6.16 and 6.17) on or following the relevant LCT
Test Date and prior to the earliest of the date on which such Limited Condition
Transaction is consummated, the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction or the date the Parent makes an election
pursuant to clause (d)(ii) above, any such ratio, basket or compliance with any
other provision hereunder shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness, and the use of proceeds
thereof) had been consummated on the LCT Test Date.

Section 1.08  Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank





38

--------------------------------------------------------------------------------

 

 

 

market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate.  As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans.  In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.13(c) of
this Agreement, such Section 2.13(c) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the Parent,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.13(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

Section 1.09  Divisions.  For all purposes under the Loan Documents, in
connection with any Division, (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

ARTICLE II

The Credits

Section 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in Dollars or Alternative
Currencies to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, subject to Sections 1.05 and
2.10;  provided that (a) Revolving Loans in Canadian Dollars shall be made only
to the Canadian Borrower or a U.S. Borrower and (b) with respect to Revolving
Loans in a Non-Pro Rata Alternative Currency, only the Lenders that are
designated on Schedule 1.01 as having agreed to fund Revolving Loans in such
Non-Pro Rata Alternative Currency shall participate in making such Revolving
Loans, notwithstanding that this results in such Lenders having amounts owing by
the Borrowers on a non-pro rata basis.  Following the advance of Revolving Loans
in a Non-Pro Rata Alternative Currency, the provisions of Section 2.02(e) shall
apply to subsequent Revolving Loans in Dollars and Agreed Alternative
Currencies, to the extent provided therein.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.





39

--------------------------------------------------------------------------------

 

 

 

Section 2.02  Loans and Borrowings.

(a)        Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)        Subject to Section 2.13, (a) each Revolving Borrowing requested in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith, (b) each Revolving
Borrowing requested in Canadian Dollars shall be comprised entirely of Canadian
Prime Rate Loans or CDOR Loans as the relevant Borrower may request in
accordance herewith, (c) each Revolving Borrowing requested in Australian
Dollars shall be comprised entirely of BBSY Loans, (d) each Revolving Borrowing
requested in Rand shall be comprised entirely of JIBAR Loans and (e) each
Revolving Borrowing requested in any other Alternative Currency shall be
comprised entirely of Eurocurrency Loans.  Each Swingline Loan (a) denominated
in Dollars shall be an ABR Loan, (b) denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan and (c) denominated in any other Alternative Currency
shall bear interest based upon the applicable Swingline Rate.  Each Lender may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c)        At the commencement of each Interest Period for any Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000.  At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in an Alternative Currency, any CDOR Borrowing, any BBSY Borrowing or any JIBAR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Equivalent Amount of $100,000 in the relevant currency and not
less than the Equivalent Amount of $1,000,000 in the relevant currency; provided
that a Eurocurrency Borrowing, BBSY Borrowing or JIBAR Borrowing may be in an
aggregate amount that is equal to (i) that which is required to repay a
Swingline Loan in the same Alternative Currency or (ii) that which is required
to finance the reimbursement of an LC Disbursement in the same Alternative
Currency as contemplated by Section 2.05(e).  At the time that each ABR
Revolving Borrowing or Canadian Prime Rate Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Equivalent Amount of $500,000; provided that an ABR Revolving Borrowing or a
Canadian Prime Rate Borrowing may be in an aggregate amount that is equal to (i)
the entire unused balance of the total Commitments, (ii) that which is required
to repay a Swingline Loan in the same currency, or (iii) that which is required
to finance the reimbursement of an LC Disbursement in the same currency as
contemplated by Section 2.05(e).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 25 Revolving Borrowings (other than ABR Revolving
Borrowings and Canadian Prime Rate Revolving Borrowings) outstanding.





40

--------------------------------------------------------------------------------

 

 

 

(d)        Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

(e)        If a Revolving Borrowing is made in a Non-Pro Rata Alternative
Currency, as contemplated by Section 2.01, subsequent Revolving Loans requested
in Dollars and Agreed Alternative Currencies shall be advanced first by Lenders
that did not fund such Revolving Loans included in such earlier Borrowing until
such time as the amount owing to each of the Lenders in respect of the
outstanding Revolving Loans is equal to its Applicable Percentage of the
aggregate Commitments.  Thereafter, such Revolving Loans will be advanced by the
Lenders in accordance with their respective Applicable Percentages of the
aggregate Commitments.

Section 2.03  Requests for Borrowings.  To request a Revolving Loan, the
relevant Borrower shall provide notice of such request by telephone in the case
of a Borrowing in Dollars and in writing (including by email) in the case of a
Borrowing in an Alternative Currency (a) in the case of a CDOR Borrowing or a
Eurocurrency Borrowing in Dollars, to the Administrative Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing in an Alternative
Currency, to the Alternative Currency Agent not later than 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing, (c) in
the case of a BBSY Borrowing, to the Alternative Currency Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (d) in the case of a JIBAR Borrowing, to the Alternative Currency
Agent not later than 12:00 p.m., Local Time, four (4) Business Days before the
date of the proposed Borrowing, (e) in the case of an ABR Borrowing, to the
Administrative Agent not later than 12:00 p.m., Local Time, on the date of the
proposed Borrowing and (f) in the case of a Canadian Prime Rate Borrowing, to
the Alternative Currency Agent not later than 12:00 p.m., Local Time, one (1)
Business Day before the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the relevant Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)         the aggregate amount of the requested Borrowing;

(ii)       the date of such Borrowing, which shall be a Business Day;

(iii)      whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing, a CDOR Borrowing, a Canadian Prime Rate Borrowing, a BBSY Borrowing
or a JIBAR Borrowing, as applicable;

(iv)       in the case of a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY
Borrowing or a JIBAR Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v)        the location and number of the relevant Borrower’s account to which
funds are to be disbursed.





41

--------------------------------------------------------------------------------

 

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Borrowing denominated in Dollars, an ABR
Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Prime Rate Borrowing, (C) in the case of a Borrowing denominated in
Australian Dollars, a BBSY Borrowing, (D) in the case of a Borrowing denominated
in Rand, a JIBAR Borrowing and (E) in the case of a Borrowing denominated in any
other Alternative Currency, a Eurocurrency Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, CDOR Borrowing,
BBSY Borrowing or JIBAR Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04  Swingline Loans.

(a)        Subject to the terms and conditions set forth herein, each Swingline
Lender severally agrees to make Swingline Loans in Dollars or any Alternative
Currency to the Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans made by such
Swingline Lender exceeding such Swingline Lender’s Swingline Commitment,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment,
(iii) the total Swingline Exposure exceeding $50,000,000 or (iv) the total
Revolving Credit Exposure exceeding the total Commitments, in each case, subject
to Sections 1.05 and 2.10;  provided that (A) Swingline Loans in Canadian
Dollars shall be made only to the Canadian Borrower or a U.S. Borrower and (B) a
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  Each Swingline Loan shall be in an amount that is not
less than $100,000 or the Equivalent Amount in an Alternative Currency.

(b)        To request a Swingline Loan, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than (i) 3:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Dollars, (ii) 12:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Canadian Dollars or (iii) 11:00 a.m., Local Time, on the day of a proposed
Swingline Loan in an Alternative Currency.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and the requested Alternative
Currency, if such Swingline Loan is to be made in an Alternative Currency.  The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from a Borrower.  Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender’s Swingline Commitment to the total Swingline
Commitments of all of the Swingline Lenders) available to the relevant Borrower
to such account or accounts of such Borrower designated by it in its Borrowing
Request (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
Issuing Lender) by (i) 3:30 p.m., Local Time, on the requested date of any
Swingline Loan in Dollars or Canadian Dollars or (ii) 2:00 p.m., Local Time, on
the requested date of any Swingline Loan in any other Alternative Currency.





42

--------------------------------------------------------------------------------

 

 

 

(c)        The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(d)        Any Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which the Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of notice from the
Administrative Agent (and in any event, if such notice is received by 11:00
a.m., Houston time, on a Business Day, no later than 4:00 p.m., Houston time, on
such Business Day and, if such notice is received after 11:00 a.m., Houston
time, on a Business Day, no later than 9:00 a.m., Houston time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of such Swingline Lenders, such Lender’s Applicable Percentage of
such Swingline Loans.  Such payments by the Lenders shall be made in the same
currency as such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lenders the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the applicable Borrowers of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to such
Swingline Lenders.  Any amounts received by a Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lenders, as their interests may appear;
provided that any such payment so remitted shall be repaid by such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to such Borrower for any reason.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrowers of any default in the payment thereof.

(e)        Any Swingline Lender may be replaced at any time by written agreement
among the Parent, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender.  The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender.  At the time any such
replacement shall become effective, the relevant





43

--------------------------------------------------------------------------------

 

 

 

Borrowers shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.12(c).  From and after the effective date
of any such replacement, (x) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (y) references herein to the
term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

(f)        Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.

Section 2.05  Letters of Credit.

(a)        General.  Subject to the terms and conditions set forth herein,
(i) each Borrower may request the issuance of Letters of Credit in Dollars or
any Alternative Currency (other than Canadian Dollars) and (ii) the Canadian
Borrower and each U.S. Borrower may request the issuance of Letters of Credit in
Canadian Dollars, in each case, for its own account or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender and at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control.  This Section shall
not be construed to impose an obligation upon any Issuing Lender to issue any
Letter of Credit if (i) any order, judgment or decree of any Governmental
Authority shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or, in the
case of any Borrower, shall impose upon such Issuing Lender with respect to such
Letter of Credit any restriction, reserve or capital or liquidity requirement,
or shall impose upon such Issuing Lender any unreimbursed loss, cost or expense,
in each case for which such Issuing Lender is not otherwise compensated
hereunder, (ii) the issuance of such Letter of Credit would violate one or more
policies of general applicability of such Issuing Lender or (iii) such Letter of
Credit is not in the currency approved for issuance by such Issuing Lender.  The
issuance of Letters of Credit by any Issuing Lender shall be subject to
customary procedures of such Issuing Lender.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Administrative Agent and the Issuing Lender at least five Business Days (or such
shorter period acceptable to the Issuing Lender) in advance of the requested
date of issuance,





44

--------------------------------------------------------------------------------

 

 

 

amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the requested
Alternative Currency, if such Letter of Credit is to be issued in an Alternative
Currency, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  Each such notice shall be
irrevocable.  In addition, as a condition to any such Letter of Credit issuance,
the relevant Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of Credit and/or shall
submit a letter of credit application, in each case, as required by the Issuing
Lender and using such Issuing Lender’s standard form (each, a “Letter of Credit
Agreement”).  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the relevant Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Lender at such time plus (y) the aggregate amount of all LC
Disbursements made by the Issuing Lender that have not yet been reimbursed by or
on behalf of the Borrowers at such time shall not exceed its Letter of Credit
Commitment, (ii) the LC Exposure shall not exceed $150,000,000, (iii) no
Lender’s Revolving Credit Exposure shall exceed its Commitment and (iv) the
total Revolving Credit Exposure shall not exceed the total Commitments.  The
Borrowers may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Lender with the consent of such Issuing Lender;
provided that the Borrowers shall not reduce the Letter of Credit Commitment of
any Issuing Lender if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iii) above shall not be satisfied.  Each Issuing
Lender agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (m) of this
Section.

(c)        Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided,  however, that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender, or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the relevant Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the relevant
Borrower for





45

--------------------------------------------------------------------------------

 

 

 

any reason.  Such payments shall be made in the same currency in which such
Letter of Credit was issued.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)        Reimbursement.  If the Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit for the relevant Borrower’s own account or the
account of any of its Subsidiaries, such Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to, and in
the same currency as, such LC Disbursement not later than (i) in the case of an
LC Disbursement in Dollars or Canadian Dollars, 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that such Borrower receives such notice or (ii) in
the case of an LC Disbursement in any other Alternative Currency, not later than
1:00 p.m., Local Time, on the Business Day immediately following the day that
such Borrower received such notice; provided that, (A) in the case of an LC
Disbursement in Dollars or Canadian Dollars, if such LC Disbursement is not less
than the Equivalent Amount of $100,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request, in accordance with
Section 2.03 or 2.04, that such payment be financed with an ABR Revolving
Borrowing or a Canadian Prime Rate Revolving Borrowing, as applicable, or a
Swingline Loan in the amount of such payment and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Revolving Borrowing or Swingline Loan and (B) in the case of an
LC Disbursement in an Alternative Currency, if such LC Disbursement is not less
than the Equivalent Amount of $100,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request, in accordance with Section
2.03 or 2.04, that such payment be financed with a Revolving Borrowing or
Swingline Loan in the same currency in the amount of such payment and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Borrowing or Swingline
Loan.  If the relevant Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the relevant Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the relevant Borrower in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Lenders.  Such payments by the Lenders
shall be made in the currency of the applicable LC Disbursement.  Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement





46

--------------------------------------------------------------------------------

 

 

 

(other than the funding of Revolving Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
relevant Borrower of its obligation to reimburse such LC Disbursement.

(f)        Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor any Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable Law) suffered by such Borrower or
any of its Subsidiaries that are caused by (a) the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof, or (b) the Issuing
Lender’s gross negligence, willful misconduct or bad faith, as finally
determined by a court of competent jurisdiction.  The parties hereto expressly
agree that, in the absence of gross negligence, willful misconduct or bad faith
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof (except with respect to gross negligence, willful misconduct
and bad faith in which case the immediately prior sentence will apply), the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)        Disbursement Procedures.  The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing
Lender has made or will make an LC Disbursement thereunder; provided





47

--------------------------------------------------------------------------------

 

 

 

that any failure to give or delay in giving such notice shall not relieve the
relevant Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.

(h)        Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the relevant Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans in the case of an LC Disbursement in Dollars and at the rate per
annum then applicable to Revolving Loans in the relevant currency in the case of
an LC Disbursement in an Alternative Currency; provided that, if the relevant
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(d) of this Section, then Section 2.12(e) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Lender except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(i)         Replacement and Resignation of an Issuing Lender.  (i)  An Issuing
Lender may be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender.  At the time any such replacement shall become
effective, the Parent shall pay, or shall cause to be paid, all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lenders or to
such successor and all previous Issuing Lenders, as the context shall
require.  After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(ii)       Subject to the appointment and acceptance of a successor Issuing
Lender, any Issuing Lender may resign as an Issuing Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrowers and
the Lenders, in which case, such resigning Issuing Lender shall be replaced in
accordance with Section 2.06(i) above.

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Parent receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to, and in the same currencies as, the
aggregate undrawn amount of all Letters of Credit as of such date and the
aggregate amount of all LC Disbursements in respect of Letters of





48

--------------------------------------------------------------------------------

 

 

 

Credit that have not been reimbursed by or on behalf of the Borrowers or
converted into a Loan pursuant to Section 2.05(e) as of such date and, in each
case, any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
discretion of the Administrative Agent (but, if so made, shall be limited to
overnight bank loans or investments generally comparable to those described in
clauses (a) through (e) of Permitted Investments) and at the Borrowers’ risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other obligations of the Borrowers under this
Agreement.  If the Borrowers are required to provide an amount of cash
collateral hereunder, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived.

(k)        Existing Letters of Credit.  The Existing Letters of Credit shall be
Letters of Credit hereunder for all purposes.

(l)         Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Borrower, or states
that a Subsidiary of a Borrower is the “account party,” “applicant,” “customer,”
“instructing party” or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Lender (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, such Borrower shall (i) reimburse, indemnify and
compensate the applicable Issuing Lender hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of such Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or a surety of any or all of the obligations of such Subsidiary
in respect of such Letter of Credit.  Each Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
such Borrower, and that such Borrower’s business derives substantial benefits
from the business of such Subsidiaries.

(m)       Issuing Lender Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Lender shall, in addition to
its notification obligations set forth elsewhere in this Section, (i) report in
writing to the Administrative Agent periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Lender, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and





49

--------------------------------------------------------------------------------

 

 

 

reimbursements, (ii) reasonably prior to the time that such Issuing Lender
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date, currency and
amount of such LC Disbursement, (iv) on any Business Day on which any Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Lender on such day, the date of such failure and the currency and amount of such
LC Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Lender.

(n)        Cash Collateral upon Termination of Commitments or Maturity
Date.  Upon the Maturity Date or in the event that the Parent terminates the
Commitments pursuant to Section 2.08, if there are outstanding Letters of Credit
at such time, the Borrowers shall pledge to, and deposit in an account with, the
relevant Issuing Lenders an amount in cash equal to, and in the same currencies
as, the aggregate undrawn amount of all such Letters of Credit.

Section 2.06  Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans in Dollars or Canadian Dollars, by 2:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of Loans in any other
Alternative Currency, by 2:00 p.m., Local Time, to the account of the
Alternative Currency Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to such account or accounts of such Borrower designated by it in the applicable
Borrowing Request; provided that Revolving Borrowings or Swingline Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Lender.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon plus any customary charges paid by the Alternative
Currency Agent to its correspondent bank, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the FRBNY Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Alternative Currency Rate in the case





50

--------------------------------------------------------------------------------

 

 

 

of Loans denominated in an Alternative Currency) or (ii) in the case of such
Borrower, the interest rate applicable to such Borrowing.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07  Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, a
CDOR Borrowing, a BBSY Borrowing or a JIBAR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b)        To make an election pursuant to this Section, the relevant Borrower
shall notify the Administrative Agent or the Alternative Currency Agent, as
applicable, of such election by telephone in the case of the Administrative
Agent and in writing in the case of the Alternative Currency Agent by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent or the Alternative Currency Agent, as
applicable, of a written Interest Election Request signed by the relevant
Borrower.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY
Borrowing or a JIBAR Borrowing; and

(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, CDOR
Borrowing, BBSY Borrowing or JIBAR Borrowing, the Interest Period to be
applicable





51

--------------------------------------------------------------------------------

 

 

 

thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, CDOR
Borrowing, BBSY Borrowing or JIBAR Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)        If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY
Borrowing or a JIBAR Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, be converted to an ABR Borrowing,
(ii) in the case of a CDOR Borrowing, be converted to a Canadian Prime Rate
Borrowing and (iii) in the case of a Borrowing denominated in any other
Alternative Currency, automatically continue as a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing, as the case may be, with an
interest period of one month.  Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Parent, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) no outstanding Borrowing in
Canadian Dollars may be converted to or continued as a CDOR Borrowing and
(iv) unless repaid, each CDOR Borrowing shall be converted to a Canadian Prime
Rate Borrowing at the end of the Interest Period applicable thereto.

Section 2.08  Termination and Reduction of Commitments.

(a)        Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)        The Parent may at any time terminate or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Parent shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the total Revolving Credit Exposures would exceed the total Commitments.

(c)        The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent pursuant
to this Section





52

--------------------------------------------------------------------------------

 

 

 

shall be irrevocable.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

Section 2.09  Repayment of Loans; Evidence of Debt.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date, and (ii) to the Administrative Agent for the
account of the Swingline Lenders the then unpaid principal amount of each
Swingline Loan made to such Borrower on the Maturity Date; provided that on each
date that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans then outstanding that are denominated in the same currency as such
Revolving Borrowing and the proceeds of such Revolving Borrowing shall be
applied by the Administrative Agent to repay such outstanding Swingline Loans.

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(c)        The entries made in the accounts maintained pursuant to paragraph (a)
or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement, and provided further,
that to the extent there is any inconsistency between the accounts maintained
pursuant to paragraph (a) or (b) of this Section and the entries in the Register
maintained by the Administrative Agent pursuant to Section 10.04(b)(iv), the
entries in the Register shall control.

(d)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.

Section 2.10  Prepayment of Loans.

(a)        Each Borrower shall have the right at any time and from time to time
to prepay any Borrowing selected by it in whole or in part, subject to prior
notice in accordance with this





53

--------------------------------------------------------------------------------

 

 

 

paragraph.  The relevant Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lenders) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing in Dollars or a CDOR Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing or a
Canadian Prime Rate Borrowing, not later than 11:00 a.m., Local Time, on the
date of prepayment, (iii) in the case of prepayment of a Swingline Loan in
Dollars or Canadian Dollars, not later than 12:00 noon, Local Time, on the date
of prepayment, (iv) in the case of prepayment of a JIBAR Borrowing, not later
than 11:00 a.m., Local Time, four (4) Business Days before the date of such
payment and shall provide written notice thereof to the Alternative Currency
Agent at the same time or (v) in the case of prepayment of a Borrowing in any
other Alternative Currency, not later than 11:00 a.m., Local Time, three (3)
Business Days before the date of prepayment and shall provide written notice
thereof to the Alternative Currency Agent at the same time.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing (other than a Swingline
Loan), the Administrative Agent shall advise the appropriate Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied to reduce pro rata all Loans comprising the designated
Borrowing being prepaid.  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.12 and any amounts required to be paid under
Section 2.15.

(b)        If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the Revolving Credit Exposures (calculated in
accordance with Section 1.05 as of the most recent Computation Date) exceed the
total Commitments, or (ii) solely as a result of fluctuations in currency
exchange rates, the Revolving Credit Exposures (calculated in accordance with
Section 1.05 as of the most recent Computation Date) exceed 105% of the total
Commitments, the Borrowers shall in each case, within three (3) Business Days
after the relevant Computation Date, repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent, as applicable, in an
aggregate principal amount sufficient to eliminate such excess condition.

Section 2.11  Fees.

(a)        The Parent shall pay, or shall cause to be paid, to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Commitment Fee Rate on the daily amount of the unused
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year during the Availability Period and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be paid in Dollars and
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of calculating the unused Commitment of each Lender,
Swingline Loans made by or deemed made or attributable to such Lender shall not
count as usage.





54

--------------------------------------------------------------------------------

 

 

 

(b)        The Parent shall pay, or shall cause to be paid, (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which fee shall accrue at
the same Applicable Margin used to determine the interest rate applicable to
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which it ceases to have any LC Exposure and (ii) to the Issuing Lender a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, but in no
event less than $500, as well as the Issuing Lender’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year during the Availability Period shall be payable on the third Business
Day following such last day of such months, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
paid in Dollars and computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)        The Parent shall pay, or shall cause to be paid, to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter, or otherwise separately agreed upon,
between the Parent and the Administrative Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Lender in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

Section 2.12  Interest.

(a)        The Loans comprising each ABR Revolving Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin.  The Loans comprising
each Canadian Prime Rate Revolving Borrowing shall bear interest at the Canadian
Prime Rate plus the Applicable Margin.

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.  The Loans comprising each CDOR Borrowing shall bear
interest at the Canadian Dealer Offered Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.  The Loans comprising each BBSY
Borrowing shall bear interest at the Bank Bill Swap Reference Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.





55

--------------------------------------------------------------------------------

 

 

 

The Loans comprising each JIBAR Borrowing shall bear interest at the
Johannesburg Interbank Agreed Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c)        Each Swingline Loan shall bear interest at a rate per annum equal to
the Swingline Rate.

(d)        Reserved.

(e)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, such overdue amount shall bear interest at the Default Rate.

(f)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Prime Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(g)        All interest hereunder shall be paid in the same currency as the
relevant Loan and computed on the basis of a year of 360 days, except that
(i) interest on Borrowings denominated in Pounds Sterling, Canadian Dollars and
Australian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate, in each
case, shall be computed on the basis of a year of 365 days (or, except in the
case of Borrowings denominated in Pounds Sterling, 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate, Canadian Prime Rate, Canadian Dealer Offered Rate,
Eurocurrency Rate, Bank Bill Swap Reference Rate, Johannesburg Interbank Agreed
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(h)        For purposes of the Interest Act (Canada), (i) whenever any interest
or fee under this Agreement is calculated using a rate based on a year of 360
days or 365 days (or such other period that is less than a calendar year), as
the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 days or 365 days (or such other period that is less than a calendar
year), as the case may be, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by 360 or 365 (or such other period that is
less than a calendar year), as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.





56

--------------------------------------------------------------------------------

 

 

 

Section 2.13  Market Disruption; Alternate Rate of Interest.

(a)        Market Disruption.  If, at the time the Administrative Agent or
Alternative Currency Agent shall seek to determine the relevant Screen Rate on
the Quotation Day for any Interest Period, the applicable Screen Rate shall not
be available for such Interest Period and/or for the applicable currency for any
reason and the Administrative Agent or Alternative Currency Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then (i) the
LIBO Rate, the Bank Bill Swap Reference Rate or the Johannesburg Interbank
Agreed Rate, as the case may be, for such Interest Period for the relevant
currency shall be the Reference Bank Rate and (ii) the Canadian Dealer Offered
Rate for such Interest Period shall be the rate quoted by the Administrative
Agent as of the applicable time on the Quotation Day; provided that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided,  further, that if less than two
Reference Banks shall supply a rate to the Administrative Agent or the
Alternative Currency Agent, as the case may be, for purposes of determining the
LIBO Rate, the Bank Bill Swap Reference Rate or the Johannesburg Interbank
Agreed Rate, as the case may be, for such Borrowing, (A) if the Borrowing shall
be requested in Dollars, then such Borrowing shall be made as an ABR Borrowing,
(B) if the Borrowing shall be requested in Canadian Dollars, then such Borrowing
shall be made as a Canadian Prime Rate Borrowing and (C) if such Borrowing shall
be requested in any other currency, the request for such Borrowing shall be
ineffective.

(b)        Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing
or a JIBAR Borrowing:

(i)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Canadian
Dealer Offered Rate, the Bank Bill Swap Reference Rate or the Johannesburg
Interbank Agreed Rate, as applicable, for such Interest Period (including, for
the avoidance of doubt, pursuant to Section 2.13(a)); or

(ii)       the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the Canadian Dealer Offered Rate, the Bank
Bill Swap Reference Rate or the Johannesburg Interbank Agreed Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) no outstanding
Borrowing of Dollars or Canadian Dollars shall be converted to or continued as a
Eurocurrency Borrowing or CDOR Borrowing, as applicable, and any Interest
Election Request requesting such conversion or continuation shall be
ineffective, (B) no outstanding Eurocurrency Borrowing in any Alternative
Currency, BBSY Borrowing or JIBAR Borrowing shall be continued and any Interest
Election Request requesting such continuation shall be ineffective, (C) if any
Borrowing Request requests a Eurocurrency Borrowing in





57

--------------------------------------------------------------------------------

 

 

 

Dollars, such Borrowing shall be made as an ABR Borrowing, (D) if any Borrowing
Request requests a CDOR Borrowing, such Borrowing shall be made as a Canadian
Prime Rate Borrowing and (E) if any Borrowing Request requests a Eurocurrency
Borrowing in an Alternative Currency, a BBSY Borrowing or a JIBAR Borrowing,
such request shall be ineffective; provided that if the circumstances giving
rise to such notice affect less than all Types of Borrowings, then the other
Types of Borrowings shall be permitted.

(c)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(b)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Parent shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans of this type in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
10.02, (A) in the event such alternate rate of interest relates to Loans in
Dollars, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Majority Lenders stating that such Majority Lenders object to such amendment and
(B) in the event such alternate rate of interest relates to Loans in an
Alternative Currency, such amendment shall become effective upon the written
consent of the Parent, the Administrative Agent and each Lender.  Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.13(c), only to
the extent the LIBO Screen Rate for the applicable currency and such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(y) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing and (z) if any Borrowing Request
requests a Eurocurrency Borrowing in an Alternative Currency, a BBSY Borrowing
or a JIBAR Borrowing, such request shall be ineffective.





58

--------------------------------------------------------------------------------

 

 

 

Section 2.14  Increased Costs.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or Issuing Lender;

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the Parent
will pay, or will cause to be paid, to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)        Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Lender’s capital or
on the capital of such Lender’s or Issuing Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Parent will pay, or will cause to be paid,
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.





59

--------------------------------------------------------------------------------

 

 

 

(c)        Certificates for Reimbursement.  A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its respective holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent and shall be conclusive absent manifest error.  The Parent shall pay, or
shall cause to be paid, to such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

(d)        Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Parent shall not be required to compensate, or
cause to be compensated, a Lender or Issuing Lender pursuant to this Section for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or Issuing Lender, as the case may be, notifies the
Parent of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof); provided further
that no Lender shall seek compensation from the Parent unless such Lender is
actively seeking compensation from other similarly situated borrowers as well.

Section 2.15  Break Funding Payments.  In the event of (a) the payment by an
Obligor of any principal of any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
or continue any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Parent pursuant to Section 2.18, then, in any such event, the Parent shall
compensate, or cause to be compensated, each Lender for the loss, cost and
expense attributable to such event (but excluding any anticipated lost
profits).  Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate, the Canadian Dealer Offered
Rate. the Bank Bill Swap Reference Rate or the Johannesburg Interbank Agreed
Rate, as applicable, that would have been applicable to such Loan for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the interbank market for such currency, or for Canadian deposits of a
comparable amount and period to such CDOR Loan from other banks in the Canadian
bankers’ acceptable market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error.  The Parent shall pay, or shall cause to be paid, to such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.





60

--------------------------------------------------------------------------------

 

 

 

Section 2.16  Taxes.

(a)        Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)        Payment of Other Taxes by the Obligors.  The applicable Obligor shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)        Indemnification by the Obligors.  Each Obligor shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient with respect to a payment by such Obligor, or required to be withheld
or deducted from a payment by such Obligor to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Notwithstanding the preceding sentence, the Obligors
shall not be required to indemnify a Recipient pursuant to this Section 2.16(d)
for any Indemnified Taxes unless such Recipient (or the Administrative Agent on
such Recipient’s behalf) notifies the Parent of the indemnification claim for
such Indemnified Taxes no later than 180 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes to the relevant
Governmental Authority (except that, if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).  A certificate as to the amount of such payment or liability delivered
to the Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  For the avoidance of doubt, no Obligor shall
be required to indemnify any Person under this Section 2.16(d) in respect of any
Indemnified Taxes for which the applicable Recipient has already been
compensated by way of an increased payment under Section 2.16(b).

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes





61

--------------------------------------------------------------------------------

 

 

 

attributable to such Lender (but only to the extent that any Obligor has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Obligors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Obligor to a Governmental Authority pursuant to this Section 2.16,
such Obligor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)        Status of Lenders.  (i)  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall notify the Parent and the Administrative Agent of such
exemption or reduction and shall deliver to the Parent and the Administrative
Agent, at the time or times reasonably requested by the Parent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Parent or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Parent or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent or the Administrative Agent
as will enable the Parent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than the documentation required to be provided by a Lender in accordance with
Section 2.16(h) or such other documentation set forth in Section 2.16(g)(ii)(A),
 (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing,

(A)       any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), an executed copy
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;





62

--------------------------------------------------------------------------------

 

 

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Parent and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(ii)       in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.16-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or

(iv)       to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.16-2 or Exhibit
2.16-3, IRS Form W‑9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.16-4 on behalf of
each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Parent and the Administrative Agent (in such number of copies





63

--------------------------------------------------------------------------------

 

 

 

as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)       if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)      Each Lender shall, at the Effective Date or, if it becomes a party to
this Agreement after the Effective Date, in the Assignment and Assumption or
other documentation contemplated hereby, which it executes on becoming a party,
indicate which of the following categories it falls in:

(A)       not a U.K. Qualifying Lender and/or not a German Qualifying Lender;

(B)       a U.K. Qualifying Lender (other than a U.K. Treaty Lender) and/or a
German Qualifying Lender (other than a German Treaty Lender); or

(C)       a U.K. Treaty Lender and/or a German Treaty Lender.

If a Lender fails to indicate its status in accordance with this Section
2.16(g)(iii), then such Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrowers or by a Borrower established in
Germany) as if it is not a U.K. Qualifying Lender or a German Qualifying Lender
(as applicable) until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the U.K. Borrowers or the relevant Borrower
established in Germany).  For the avoidance of doubt, an Assignment and
Assumption or such other documentation shall not be invalidated by any failure
of a Lender to comply with this Section 2.16(g)(iii).





64

--------------------------------------------------------------------------------

 

 

 

Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Parent and the Administrative Agent in writing of its legal inability to do so.

(h)        Additional United Kingdom Withholding Tax Matters.

(i)         Subject to (ii) below, each Lender and each U.K. Borrower shall
cooperate in completing any procedural formalities necessary for the U.K.
Borrowers to obtain authorization to make such payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.

(ii)       (A)  A Lender on the Effective Date that (x) holds a passport under
the HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to the U.K. Borrowers and the Administrative Agent in writing on the
Effective Date; and

(B)       a Lender that becomes a Lender hereunder after the Effective Date that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to the U.K. Borrowers and the
Administrative Agent in the Assignment and Assumption, and

(C)       upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

(iii)      If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, each
U.K. Borrower shall make a DTTP Filing with respect to such Lender within thirty
(30) Business Days following the Effective Date or (if applicable) the date of
the Assignment and Assumption or, if later, thirty (30) Business Days before the
last interest payment is due to such Lender, and shall promptly provide such
Lender with a copy of such filing; provided that, if:

(A)       any U.K. Borrower has not made a DTTP Filing in respect of such
Lender; or

(B)       any U.K. Borrower has made a DTTP Filing in respect of such Lender but
(1) such DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM
Revenue & Customs has not given such U.K. Borrower authority to make payments to
such Lender without a deduction for tax within 60 days of the date of such DTTP
Filing;

and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing any additional procedural formalities necessary for such U.K.





65

--------------------------------------------------------------------------------

 

 

 

Borrower to obtain authorization to make that payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.

(iv)       If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(ii) above, no
U.K. Borrower shall make a DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

(v)        Each Lender which had given confirmation to the U.K. Borrowers that
it was a U.K. Treaty Lender but determines in its sole discretion that it is
ceases to be a U.K. Treaty Lender shall promptly notify the U.K. Borrowers and
the Administrative Agent of such change in status.

(i)         Additional German Tax Matters.

(i)         A Lender and each Obligor established in Germany which makes a
payment to which that Lender is entitled shall cooperate in completing or
assisting with the completion of any procedural formalities necessary for that
Obligor to obtain authorization to make that payment without a German Tax
deduction and maintain that authorization where an authorization expires or
otherwise ceases to have effect.  If an Obligor is required to make a German Tax
deduction, such Obligor shall make that deduction and any payment required in
connection with that deduction within the time allowed and in the minimum amount
required by law.

(ii)       Within thirty (30) Business Days of making either a German Tax
deduction or any payment required in connection with such deduction, the
relevant Obligor making such deduction shall deliver to the Administrative Agent
for the benefit of the Lender entitled to the payment evidence reasonably
satisfactory to such Lender that the deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

(iii)      If an Obligor established in Germany makes a payment under Section
2.16(d) and the relevant Lender determines, acting reasonably and in good faith,
that it has obtained and utilized a Tax Credit or other similar benefit which is
attributable to that payment (or an increased payment of which that payment
forms part), such Lender shall pay to the relevant Obligor such amount as such
Lender determines, acting reasonably and in good faith, will leave such Lender
(after such payment) in the same after-Tax position as it would have been in if
the relevant payment had not been made by such Obligor.

(j)         Administrative Agent Documentation.  On or before the Effective
Date, JPMorgan shall (and any successor or replacement Administrative Agent
shall on or before the date on which it becomes the Administrative Agent
hereunder) deliver to the Borrower two duly executed copies of either (i) IRS
Form W-9 or (ii) IRS Form W-8ECI (with respect to any payments to be received on
its own behalf) and IRS Form W-8IMY (for all other payments), establishing that
the Borrowers can make payments to the Administrative Agent without





66

--------------------------------------------------------------------------------

 

 

 

deduction or withholding of any Taxes imposed by the United States, including
Taxes imposed under FATCA.

(k)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a Tax Credit as to
which it has been indemnified pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the indemnifying party an amount equal to such Tax Credit (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such Tax Credit), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such Tax
Credit).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (k) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such Tax Credit to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (k), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (k) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such Tax Credit had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(l)         Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        Each Borrower shall make each payment required to be made by it
hereunder on Loans or Letters of Credit made to or on account of such Borrower
denominated in Dollars or Canadian Dollars (whether of principal, interest, fees
or reimbursement of LC Disbursements in Dollars, or of amounts payable under
Section 2.14,  2.15 or 2.16, or otherwise) prior to 2:00 p.m., Houston, Texas
time, on the date when due in Dollars or Canadian Dollars, respectively, in
immediately available funds, without set-off or counterclaim.  Each Borrower
shall make each payment required to be made by it hereunder on Loans or Letters
of Credit made to or on account of such Borrower denominated in any other
Alternative Currency (whether of principal, interest, fees or reimbursements of
LC Disbursements in such Alternative Currency, or of amounts payable under
Section 2.14,  2.15 or 2.16, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due in the applicable Alternative Currency, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All payments in Dollars shall be made to the
Administrative Agent at its offices at 712 Main Street, Houston, Texas, except
payments to be made directly to the Issuing Lenders or Swingline Lenders as
expressly provided herein and





67

--------------------------------------------------------------------------------

 

 

 

except that payments pursuant to Sections 2.14,  2.15,  2.16 and 10.03 shall be
made directly to the Persons entitled thereto.  All payments in Alternative
Currencies shall be made to the Alternative Currency Agent at the place
designated by the Alternative Currency Agent in its notice therefor, except
payments to be made directly to the Issuing Lenders or Swingline Lenders as
expressly provided herein and except that payments pursuant to Sections 2.14,
 2.15,  2.16 and 10.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent or the Alternative Currency Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent or the Alternative Currency Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Parent or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply).  Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the





68

--------------------------------------------------------------------------------

 

 

 

account of the Lenders or the Issuing Lenders hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or the Issuing
Lenders, as the case may be, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight
Alternative Currency Rate in the case of Loans denominated in Alternative
Currencies).

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c),  2.05(d) or (e),  2.06(b) or 2.17(d) or
10.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lenders or the Issuing
Lenders to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of (i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

Section 2.18  Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.14, or if any
Obligor is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Parent shall pay, or cause to be paid, all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)        If any Lender requests compensation under Section 2.14, or if any
Obligor is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or any Lender
suspends its obligation to fund Eurocurrency Loans, CDOR Loans, BBSY Loans or
JIBAR Loans pursuant to Section 2.13, or any Lender refuses to consent to an
amendment, modification or waiver of this Agreement that requires consent of
100% of the Lenders pursuant to Section 10.02, or if any Lender delivers a
notice of illegality pursuant to Section 2.21, then the Parent may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its





69

--------------------------------------------------------------------------------

 

 

 

interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Parent shall have received the
prior written consent of the Administrative Agent, the Issuing Lenders and the
Swingline Lenders, in each case, to the extent such consent would be required
for an assignment pursuant to Section 10.04(b), which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment is expected to result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Parent to
require such assignment and delegation cease to apply.

Section 2.19  Increase of Commitments.  Provided there exists no Event of
Default, the Parent may, during the period commencing on the Effective Date to
and including the date that is six months prior to the Maturity Date, by written
notice to the Administrative Agent executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Increasing Lender”), which may include any Lender,
cause the Commitments to be extended by the Increasing Lender (or cause the
Commitments of the Increasing Lenders to be increased, as the case may be) in an
amount for each Increasing Lender set forth in such notice; provided, that (i)
each extension of new Commitments or increase in existing Commitments pursuant
to this paragraph shall result in the aggregate Commitments being increased by
no less than $25,000,000, (ii) no extension of new Commitments or increase in
existing Commitments, in each case, pursuant to this paragraph may result in the
aggregate Commitments exceeding $700,000,000, (iii) each Increasing Lender, if
not already a Lender hereunder (any such Increasing Lender, a “New Lender”),
shall be subject to the consent of the Administrative Agent, each Issuing Lender
and each Swingline Lender, in each case, to the extent such consent would be
required for an assignment to such New Lender pursuant to Section 10.04(b),
which consent shall not be unreasonably withheld, (iv) each Lender shall become
a party to this Agreement by completing and delivering to the Administrative
Agent a duly executed New Lender Agreement and (v) in no event shall any
existing Lender be required to increase its Commitment.  New Commitments and
increases in Commitments shall become effective on the date specified in the
applicable notices delivered pursuant to this paragraph.  Upon the effectiveness
of any New Lender Agreement to which any New Lender is a party, (i) such New
Lender shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges accorded a Lender hereunder and
subject to all obligations of a Lender hereunder, (ii) Schedule 1.01(c) shall be
deemed to have been amended to reflect the Non-Pro Rata Alternative Currencies
(if any) in which such New Lender has agreed to fund Revolving Loans and
(iii) Schedule 2.01(a) shall be deemed to have been amended to reflect the
Commitment of such New Lender as provided in such New Lender Agreement.  Upon
the effectiveness of any increase pursuant to this Section 2.19 in a Commitment
of a Lender already a party hereto, Schedule 2.01(a) shall be deemed to have
been amended to reflect such increased Commitment of such
Lender.  Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) shall become effective under this





70

--------------------------------------------------------------------------------

 

 

Section 2.19 unless, on the date of such increase, the Administrative Agent
shall have received a certificate, dated as of the effective date of such
increase and executed by a Financial Officer, to the effect that the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase and attaching resolutions of the Borrowers approving such
increase).  Following any extension of a new Commitment or increase of a
Lender’s Commitment pursuant to this paragraph, any Loans outstanding prior to
the effectiveness of such increase or extension shall continue to be outstanding
until the ends of the respective Interests Periods applicable thereto, and shall
then be repaid and, if the relevant Borrowers shall so elect, refinanced with
new Loans made pursuant to Section 2.01 ratably in accordance with the
Commitments in effect following such extension or increase.

Section 2.20  Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Majority Lenders.

(ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2,17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j);  fourth, as the
Parent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j);  sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting





71

--------------------------------------------------------------------------------

 

 

 

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.20(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.  (A)  No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Parent shall not be required to pay or cause to be paid any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)       Each Defaulting Lender shall be entitled to receive participation fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.05(j).

(C)       With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Parent shall (x) pay,
or cause to be paid, to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y)
pay, or cause to be paid, to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay or
cause to be paid the remaining amount of any such fee.

(iv)       Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Parent shall have otherwise notified the Administrative Agent at such
time, the Parent shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such





72

--------------------------------------------------------------------------------

 

 

 

reallocation does not cause (1) the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment, or (2)
the Revolving Credit Exposure of any Non-Defaulting Lender denominated in
Alternative Currencies to exceed such Non-Defaulting Lender’s Commitment in
Alternative Currencies, in each case, calculated at the time of such
reallocation.  Subject to Section 10.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)        Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.05(j).

(b)        Defaulting Lender Cure.  If the Parent, the Administrative Agent and
each Swingline Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Parent while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)        New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.21  Illegality.  If, in any applicable jurisdiction, the
Administrative Agent, any Issuing Lender or any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender to (a)
perform any of its obligations hereunder or under any other Loan Document, (b)
to fund or maintain its participation in any Loan or (c) issue, make, maintain,
fund or charge interest or fees with respect to any Loan or Letter of Credit to
any Borrower that is organized under the laws of a jurisdiction other than the
United States, a state thereof or the District of Columbia, such Person shall
promptly notify the Administrative Agent,





73

--------------------------------------------------------------------------------

 

 

 

then, upon the Administrative Agent notifying the Parent, and until such notice
by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest or fees with respect to any such Loan or
Letter of Credit shall be suspended, and to the extent required by applicable
Law, cancelled.  Upon receipt of such notice, the Parent shall, or shall cause
the applicable Borrower to, (i) repay that Person’s participation in the Loans
or other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Parent or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (ii) to the extent
applicable to such Issuing Lender, cash collateralize that portion of the LC
Exposure comprised of the aggregate undrawn amount of Letters of Credit to the
extent not otherwise cash collateralized and (iii) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

Section 2.22  Judgment Currency.  If, for the purposes of obtaining a judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document from one currency into another currency, the rate of exchange used for
such conversion shall be the rate of exchange at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the date on which final
judgment is given.  The obligation of each Obligor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the next Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender from any Obligor
in the Agreement Currency, such Obligor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender, as the case may be, agrees to return the amount of any excess to
such Obligor (or to any other Person who may be entitled thereto under
applicable Law).

ARTICLE III

Representations and Warranties

The Parent, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:

Section 3.01  Organization.  Each of the Parent and the Restricted Subsidiaries
on the date this representation is made or deemed to be made (a) to the extent
applicable, is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (b) has the requisite power and
authority to conduct its business in each jurisdiction as it is presently being
conducted, and (c) to the extent applicable, is duly qualified or licensed to





74

--------------------------------------------------------------------------------

 

 

 

conduct business and is in good standing in each such jurisdiction.  As of the
Effective Date, there are no jurisdictions in which the Parent’s or any
Restricted Subsidiary’s failure to be qualified or be in good standing,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, no proceeding to dissolve
any Obligor is pending or, to the Parent’s knowledge, threatened.

Section 3.02  Authority Relative to this Agreement.  Each of the Obligors has
the power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder.  The Transactions have been duly authorized by all necessary
corporate, partnership or limited liability company action on the part of each
Obligor that is a party thereto.  This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party thereto
and constitute the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).

Section 3.03  No Violation.  The Transactions will not:

(a)        result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Parent or any Restricted Subsidiary or any resolution currently in effect
adopted by the Board of Directors, shareholders, partners, members or managers
of the Parent or any Restricted Subsidiary;

(b)        result in the imposition of any Lien on any of the Equity Interests
of the Parent or any Restricted Subsidiary or any of their respective assets
other than the Liens created under the Loan Documents;

(c)        result in, or constitute an event that, with the passage of time or
giving of notice or both, would be, a breach, violation or default (or give rise
to any right of termination, cancellation, prepayment or acceleration) under (i)
any agreement evidencing Indebtedness or any other material agreement to which
the Parent or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Parent or any Restricted Subsidiary;

(d)        require the Parent or any Restricted Subsidiary to obtain any
consent, waiver, approval, exemption, authorization or other action of, or make
any filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings required
under applicable securities Laws, (iv) such as are required regardless of
whether this Agreement is entered into by the Parent or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or

(e)        violate any Law or Order applicable to the Parent or any Restricted
Subsidiary or by which their respective properties or assets may be bound.





75

--------------------------------------------------------------------------------

 

 

 

Section 3.04  Financial Statements.  The Parent has previously furnished to the
Administrative Agent the audited consolidated balance sheets of the Parent and
its Subsidiaries as of December 31, 2017, and the related consolidated
statements of operation, cash flows and changes in shareholders’ equity for the
fiscal year then ended, the notes accompanying such financial statements, and
the report of KPMG LLP.  Such financial statements fairly present in all
material respects the financial condition of the Parent and its Subsidiaries as
of their respective dates and the results of operations and cash flows of the
Parent and its Subsidiaries for the periods ended on such dates in accordance
with GAAP for the periods covered thereby, subject, in the case of interim
financial statements, to normal year-end adjustments, reclassifications and
absence of footnotes.  Since December 31, 2017, there has been no change that
could reasonably be expected to have a Material Adverse Effect.

Section 3.05  Reserved.

Section 3.06  Litigation.  Except as disclosed to the Administrative Agent and
each Lender in accordance with Section 5.02(c), the Parent’s most recent form
10-K and form 10-Q filed with the SEC describe each action, suit or proceeding
pending before any Governmental Authority or arbitration panel, or to the
knowledge of the Parent or any Restricted Subsidiary, threatened, (a) involving
the Transactions, or (b) against the Parent or any Restricted Subsidiary
regarding the business or assets owned or used by the Parent or any Restricted
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

Section 3.07  Compliance with Law.  Each of the Parent and the Restricted
Subsidiaries is in compliance with each Law that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and, as of the Effective Date, neither the Parent nor any Restricted
Subsidiary has received any notice of, nor does any of them have knowledge of,
the assertion by any Governmental Authority or other Person of any such
violation.

Section 3.08  Properties.  Each of the Parent and the Restricted Subsidiaries
owns (with good and defensible title in the case of real property, subject only
to the matters permitted by the following sentence), or have valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business, except for minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently
conducted.  All such properties and assets are free and clear of all Liens
except Permitted Liens and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any nature which would materially interfere with an Obligor’s
ability to conduct its business as currently conducted.  The properties of the
Parent and the Restricted Subsidiaries, taken as a whole, as to tangible,
personal property, are in good operating order, condition and repair (ordinary
wear and tear excepted).

Section 3.09  Intellectual Property.

(a)        As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights





76

--------------------------------------------------------------------------------

 

 

 

owned by the Parent or any Restricted Subsidiary (the “Intellectual Property”)
has been declared invalid or is the subject of a pending or, to the knowledge of
the Parent or any Restricted Subsidiary, threatened action for cancellation or a
declaration of invalidity, and there is no pending judicial proceeding involving
any claim, and neither the Parent nor any Restricted Subsidiary has received any
written notice or claim of any infringement, misuse or misappropriation by the
Parent or any Restricted Subsidiary of any patent, trademark, trade name,
copyright, license or similar intellectual property right owned by any third
party, except as described in Schedule 3.09.

(b)        To the knowledge of the Parent and the Restricted Subsidiaries, the
conduct by the Parent and the Restricted Subsidiaries of their respective
businesses as presently conducted does not conflict with, infringe on, or
otherwise violate any copyright, trade secret, or patent rights of any Person
except where such conflict, infringement or violation could not reasonably be
expected to have a Material Adverse Effect.

Section 3.10  Taxes.  The Parent and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes imposed upon them or their properties,
income or assets otherwise due and payable, except (a) where the failure to file
such tax returns or pay such Taxes could not be reasonably expected to have a
Material Adverse Effect or (b) to the extent such Taxes are being actively
contested by the Parent or any Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

Section 3.11  Environmental Compliance.

(a)        Neither the Parent nor any Restricted Subsidiary is in violation of
any Environmental Law or is subject to any Environmental Liability, except to
the extent such violation or such liability, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

(b)        neither the Parent nor any Restricted Subsidiary has received any
written notice of any claim with respect to any Environmental Liability which
claims are currently outstanding or know of any basis for any Environmental
Liability, except to the extent such liability, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(c)        neither the Parent nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

(d)        there is no proceeding pending against the Parent or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Parent or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Parent





77

--------------------------------------------------------------------------------

 

 

 

or any Restricted Subsidiary, such determination, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(e)        neither the Parent nor any Restricted Subsidiary has knowledge that
any Hazardous Material has been or is currently being generated, processed,
stored or released (or is subject to a threatened release) from, on or under any
real property owned or operated by the Parent or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

(f)        to the knowledge of the Parent and the Restricted Subsidiaries, there
is no underground storage tank located at any real property owned or operated by
the Parent or any Restricted Subsidiary, except to the extent that the presence
of such tank, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

Section 3.12  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Restricted Subsidiary pending
or, to the knowledge of the Parent or any Restricted Subsidiary,
threatened.  The hours worked by and payments made to employees of the Parent
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Law dealing with such matters except to the extent
such violation, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  All payments due from the Parent or
any Restricted Subsidiary, or for which any claim may be made against any of
them, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Parent or
any Restricted Subsidiary except to the extent that the nonpayment of such,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The consummation of the Transactions to occur on the
Effective Date and the borrowing of Loans, use of proceeds thereof and issuance
of Letters of Credit hereunder after the Effective Date will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Parent or any Restricted
Subsidiary is bound.

Section 3.13  Investment Company Status.  Neither the Parent nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.14  Insurance.  Insurance maintained in accordance with Section 5.05
is in full force and effect.

Section 3.15  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date, and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan,
(a) the fair value of the assets of the Parent and the Restricted Subsidiaries
on a going concern basis and on a consolidated basis, is greater than the total
amount of debts and other liabilities of the Parent and the Restricted
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the assets of the Parent





78

--------------------------------------------------------------------------------

 

 

 

and the Restricted Subsidiaries on a going concern basis and on a consolidated
basis is not less than the amount that could reasonably be expected to be
required to pay the probable liability of their debts and other liabilities, on
a consolidated basis, as they become absolute and matured; (c) the Parent and
the Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities as they become absolute and mature; and (d) the Parent and
the Restricted Subsidiaries are not engaged in, and are not about to be engaged
in, business or a transaction for which the Parent’s and the Restricted
Subsidiaries’ assets, on a consolidated basis, would constitute unreasonably
small capital.  For purposes of this Section 3.15, (a) “fair value” shall mean
the amount at which the assets of an entity would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having knowledge of the relevant facts, neither being under any compulsion
to act, with equity to both; and (b) “present fair saleable value” shall mean
the amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount which could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions.

Section 3.16  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.17  Disclosure.

(a)        None of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Parent and the Restricted
Subsidiaries  to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

(b)        As of the Effective Date, to the best knowledge of the Parent, the
information included in each Beneficial Ownership Certification provided on or
about the Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.

Section 3.18  Margin Stock.  No part of any Borrowing or any Swingline Loan
shall be used at any time, to purchase or carry margin stock (within the meaning
of Regulation U) in violation of Regulation U or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U.  Neither the Parent nor any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of purchasing or carrying any such margin stock.  No
part of the proceeds of any Borrowing will be used for any purpose which
violates, or which is inconsistent with, any regulations promulgated by the
Board.





79

--------------------------------------------------------------------------------

 

 

 

Section 3.19  Anti-Corruption Laws and Sanctions.  The Parent has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Parent, its directors and agents (acting in such agent’s
capacity as agent for the Obligors), are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Parent, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of Parent, any agent of the Parent or any Subsidiary acting in
its capacity as agent for the Obligors in connection with the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.  This Section shall not be
interpreted or applied in relation to any Obligor, any director, officer,
employee or agent, or any Lender to the extent that the representations made
pursuant to this Section violate or expose such entity or any director, officer,
employee or agent thereof to any liability under any anti-boycott or blocking
law, regulation or statute that is in force from time to time in the European
Union (and/or any of its member states) that are applicable to such entity
(including EU Regulation (EC) 2271/96) and Section 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung, AWV) in connection with the German
Foreign Trade Act (Außenwirtschaftsgesetz)).

Section 3.20  EEA Financial Institution.  No Obligor is an EEA Financial
Institution.

ARTICLE IV

Conditions

Section 4.01  Effective Date.  The effectiveness of this Agreement is subject to
the conditions precedent that each of the following conditions is satisfied (or
waived in accordance with Section 10.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)        The Administrative Agent shall have received the Ratification
Agreements executed by the parties thereto.

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing, to the extent
applicable, of each Obligor and each Restricted Subsidiary, the authorization of
the Transactions to occur on the Effective Date, the authority of each natural
Person executing any of the Loan Documents on behalf of any Obligor and any
other legal matters relating to the Obligors, this Agreement or the Transactions
to occur on the Effective Date, all in form and substance reasonably
satisfactory to the Administrative Agent.





80

--------------------------------------------------------------------------------

 

 

 

(d)        Each Lender requesting a promissory note evidencing Loans made by
such Lender shall have received from the Borrowers a promissory note payable to
such Lender in a form approved by the Administrative Agent in its reasonable
discretion.

(e)        The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

(f)        The Administrative Agent shall have received a certificate from the
Parent confirming receipt of all material governmental and third party
approvals, if any, necessary in connection with the financing contemplated
hereby.

(g)        The Lenders shall have received (i) audited consolidated financial
statements of the Parent for the fiscal years ended December 31, 2016 and
December 31, 2017 and (ii) satisfactory unaudited interim consolidated financial
statements of the Parent for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
subsection as to which such financial statements are available.

(h)        The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Weil, Gotshal & Manges LLP, as U.S. counsel to the
Obligors; (ii) Ashurst LLP, as English and Australian counsel to the Obligors
and (iii) Stikeman Elliot LLP, as Canadian counsel to the Obligors, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.

(i)         The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Parent and the Restricted Subsidiaries from their respective jurisdiction
of formation and such reports shall not disclose any Liens other than Permitted
Liens.

(j)         To the extent not previously delivered pursuant to the Existing
Credit Agreement, all membership and stock certificates of each Subsidiary of
the Parent described on Annex 3 to the Security Agreement shall have been
delivered to Administrative Agent together with related stock and membership
powers executed in blank by the relevant Obligor.

(k)        The Administrative Agent shall have received evidence of insurance
coverage of the Parent and the Restricted Subsidiaries, which coverage shall be
consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.

(l)         The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Parent, confirming
compliance with the matters specified in paragraphs (a) and (b) of Section 4.02.

(m)       The Administrative Agent and the Lenders shall have received, at least
three days prior to the Effective Date, (i) all documentation and other
information regarding the Parent requested in connection with applicable “know
your customer” and anti-money laundering rules





81

--------------------------------------------------------------------------------

 

 

 

and regulations, including the Patriot Act, and their respective internal
policies and (ii) to the extent the Parent or any Obligor qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Parent or such other Obligor.

Section 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)        The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date; provided further, in either case, to the extent any such
representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects;

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

(c)        The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Administrative Agent and the Issuing Lender
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.05(b).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.

Section 4.03  Credit Events for Limited Condition Transactions.  Notwithstanding
Section 4.02 above to the contrary, if the Parent has made an LCT Election
pursuant to Section 1.07, then in the case of any Borrowing or Letter of Credit
the proceeds of which are to be used solely to finance a Limited Condition
Transaction, the obligation of each Lender to make a Loan on the occasion of
such Borrowing, and of each Issuing Lender to issue such Letter of Credit, shall
be subject to satisfaction of the following conditions:

(a)        (i) The representations and warranties of the Parent and the
Restricted Subsidiaries set forth in this Agreement in Sections 3.01,  3.02,
 3.03(a) and (e) (except, with respect to violation of any Law or Order, to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect), 3.07,  3.13,  3.15 (after giving effect to such Limited
Condition Transaction), 3.18 and 3.19 shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance of such
Letter of Credit, as applicable, and (ii) in the case of a Limited Condition
Transaction that is a Business Acquisition, the representations and warranties
made by the target of such Business Acquisition and its subsidiaries in the
definitive agreement for such Business Acquisition that are material to the





82

--------------------------------------------------------------------------------

 

 

 

interests of the Lenders and only to the extent that the Parent or its
applicable Subsidiary has the right to terminate its obligations under such
agreement as a result of a breach of such representations shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance of such Letter of Credit, as applicable; provided that, in
either case, to the extent any such representation or warranty is qualified by
Material Adverse Effect or materiality qualifier, such representation or
warranty shall be true and correct in all respects;

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance of such Letter of Credit, as applicable, no Event of Default
under Section 7.01(a),  (h) or (i) shall have occurred and be continuing; and

(c)        The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Administrative Agent and the Issuing Lender
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.05(b).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section 4.03.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:

Section 5.01  Financial Statements.  The Parent will furnish to the
Administrative Agent and each Lender:

(a)        within 90 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Parent, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
or exception as to the scope of such audit by reason of any limitation which is
imposed by the Parent) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP;

(b)        within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Parent, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Parent, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Subsidiaries on a





83

--------------------------------------------------------------------------------

 

 

 

consolidated basis in accordance with GAAP, subject to normal year-end
adjustments, reclassifications and the absence of footnotes;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer substantially in the form
attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and (i) certifying
that the representations and warranties of the Parent and the Restricted
Subsidiaries contained in Article III and the Security Documents were true and
correct in all material respects when made, and are repeated at and as of the
date of such Compliance Certificate and are true and correct in all material
respects at and as of such date, except for such representations and warranties
as are by their express terms limited to a specific date, (ii) certifying that,
since the later of the Effective Date or the most recent Compliance Certificate,
no change has occurred in the business, financial condition or results of
operations of the Parent or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect, (iii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iv)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.16 and 6.17, (v) certifying compliance with Section 5.09(b) and (c),
(vi) containing any notification by the Parent of the elimination of the effect
of any change in GAAP in accordance with Section 1.04, (vii) setting forth a
comparison of the Consolidated Adjusted Pro Forma EBITDA as shown on most recent
Compliance Certificate to the Consolidated Adjusted EBITDA for the same period,
and (viii) including a reasonably detailed description of any adjustments
attributable to Business Acquisitions as described in the definition of
Consolidated Adjusted Pro Forma EBITDA which are included by the Parent in its
calculation of Consolidated Adjusted Pro Forma EBITDA for the period covered by
such Compliance Certificate;

(d)        promptly upon receipt of any written complaint, order, citation,
notice or other written communication from any Person with respect to, or upon
the Parent or any of its Subsidiaries obtaining knowledge of, (i) the existence
or alleged existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Parent or any Restricted Subsidiary, (ii) any release
of Hazardous Materials on such property or any part thereof in a quantity that
is reportable under any applicable Environmental Law, and (iii) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case under
clause (i), (ii) or (iii) above, in which there is a reasonable likelihood of an
adverse decision or determination that could reasonably be expected to result in
a Material Adverse Effect, a certificate of a Financial Officer, setting forth
the details of such matter and the actions, if any, that the Parent or such
Restricted Subsidiary is required or proposes to take;

(e)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
or any Restricted Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request, including,
without limitation, (i) updated Beneficial Ownership Certifications for the
Obligors as so requested, or written confirmation that the information provided
in the Beneficial Ownership Certifications delivered to the Administrative Agent
or any Lender on or about the Effective Date in connection with this Agreement
remains true and correct in all





84

--------------------------------------------------------------------------------

 

 

 

respects and (ii) all documentation and other information reasonably requested
in connection with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and the internal policies of
the Administrative Agent or such Lender;

(f)        promptly following any request therefor, such information evidencing
any adjustments attributable to Business Acquisitions as described in the
definition of Consolidated Adjusted Pro Forma EBITDA and included in a
Compliance Certificate delivered pursuant to clause (c) above;

(g)        within 90 days after the end of each fiscal year, copies of
certificates evidencing or other evidence of all material insurance coverage
maintained by the Parent and the Restricted Subsidiaries; and

(h)        within 90 days after the end of each fiscal year, an annual budget of
the Parent and the Restricted Subsidiaries for the following fiscal year.

Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02  Notices of Material Events.  The Parent will furnish to the
Administrative Agent and each Lender promptly and, in any event, within five
Business Days after acquiring knowledge thereof, written notice of the
following:

(a)        the occurrence of any Event of Default and the action that the Parent
or any Restricted Subsidiary is taking or proposes to take with respect thereto;

(b)        the incurrence of any material liability or obligation of any nature
(whether absolute, accrued, contingent or otherwise) by the Parent or any
Restricted Subsidiary, other than such liabilities and obligations referenced in
clauses (a) through (e) of Section 3.05;

(c)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
or any Restricted Subsidiary or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or that in any manner questions the validity of the Loan Documents; and





85

--------------------------------------------------------------------------------

 

 

 

(d)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03  Existence; Conduct of Business.  Each Obligor shall and shall
cause each Restricted Subsidiary to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent failure to maintain or preserve could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or any other transaction
permitted under this Agreement.

Section 5.04  Payment of Obligations.  Each Obligor shall and shall cause each
Restricted Subsidiary to pay its obligations, including liabilities for Taxes
before the same shall become delinquent or in default, except (a) past due Taxes
for which no fine, penalty, interest, late charge or loss has been assessed,
(b) where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Obligor or Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) where the failure to make payment could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.05  Maintenance of Properties; Insurance.  Each Obligor shall and
shall cause each Restricted Subsidiary to (a) keep and maintain all property
material to the conduct of the business of the Obligors and the Restricted
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, and (b) subject to Section 5.14, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

Section 5.06  Books and Records; Inspection Rights.  Each Obligor shall and
shall cause each Restricted Subsidiary to keep proper, complete and consistent
books of record that are true and correct in all material respects with respect
to such Person’s operations, affairs, and financial condition.  Each Obligor
shall and shall cause each Restricted Subsidiary to permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (provided that in the absence of an Event of Default, the
representatives of the Administrative Agent shall not visit or inspect such
properties more often than once per calendar year), subject in each case, to any
restrictions or confidentiality agreements existing in favor of third parties.

Section 5.07  Compliance with Laws.  Each Obligor shall and shall cause each
Restricted Subsidiary to comply with all Laws (excluding Laws referenced in
Sections 5.10 and 5.12, which compliance shall be governed by such Sections) and
Orders applicable to it or its





86

--------------------------------------------------------------------------------

 

 

 

property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Parent will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 5.08  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
and Letters of Credit will be used only to (a) pay the fees, expenses and other
transaction costs of the Transactions and (b) fund working capital needs and
general corporate purposes of the Parent and the Restricted Subsidiaries,
including the making of Business Acquisitions and other acquisitions of
property.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.  This
Section shall not be interpreted or applied in relation to any Obligor, any
director, officer, employee or agent, or any Lender to the extent that the
obligations under this Section would violate or expose such entity or any
director, officer, employee or agent thereof to any liability under any
anti-boycott or blocking law, regulation or statute that is in force from time
to time in the European Union (and/or any of its member states) that are
applicable to such entity (including EU Regulation (EC) 2271/96) and Section 7
of the German Foreign Trade Regulation (Außenwirtschaftsverordnung, AWV) in
connection with the German Foreign Trade Act (Außenwirtschaftsgesetz)).

Section 5.09  Additional Guarantors; Termination of Guarantees.

(a)        The Parent at all times shall cause (i) all Material Restricted
Subsidiaries to be Credit Facility Guarantors, other than any Material
Restricted Subsidiary that is designated as a CFC Subsidiary (other than a CFC
Subsidiary that is a Credit Facility Guarantor), and (ii) all Material
Restricted Subsidiaries that are CFC Subsidiaries to be CFC
Guarantors.  Notwithstanding the forgoing, the Parent shall cause any CFC
Subsidiary that becomes a Material Restricted Subsidiary after the Effective
Date to become a Credit Facility Guarantor, except (i) any such Material
Restricted Subsidiary that is owned, in whole or in part, by a Subsidiary that
is a U.S. Person or (ii) if the designation of such Material Restricted
Subsidiary as a Credit Facility Guarantor could reasonably result in material
adverse consequences to Parent, its Subsidiaries or its shareholders.

(b)        If as of the end of any fiscal quarter, (i) the aggregate
consolidated revenues generated by the Unrestricted Subsidiaries exceed ten
percent (10%) of the aggregate total consolidated revenue of the Parent and all
of its Subsidiaries for the most recently ended period of four (4) fiscal
quarters or (ii) the book value of the aggregate consolidated assets held by the
Unrestricted Subsidiaries exceeds ten percent (10%) of the book value of the
aggregate total





87

--------------------------------------------------------------------------------

 

 

 

consolidated assets of the Parent and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters, the Parent shall promptly
cause one or more of said Unrestricted Subsidiaries to be designated as a
Restricted Subsidiary, such that, after giving effect to such designation, both
the aggregate consolidated revenues and the book value of the aggregate
consolidated assets of all Unrestricted Subsidiaries are less than ten percent
(10%) of the total consolidated revenue and total book value of the consolidated
assets of the Parent and all of its Subsidiaries.  In addition, to the extent
that such new Restricted Subsidiary is a Material Subsidiary, the Parent shall
(i) cause such new Restricted Subsidiary to become a Credit Facility Guarantor
(in the case of any Restricted Subsidiary that is not a CFC Subsidiary) or a CFC
Guarantor (in the case of any Restricted Subsidiary that is a CFC Subsidiary) by
executing the applicable Addendum and (ii) deliver to the Administrative Agent
such documents relating to such new Restricted Subsidiary as the Administrative
Agent shall reasonably request.

(c)        If as of the end of any fiscal quarter, (i) the aggregate
consolidated revenues generated by Immaterial Subsidiaries (other than the Finco
Entities) that are not Guarantors exceed fifteen percent (15%) of the aggregate
total consolidated revenue of the Parent and all of its Subsidiaries for the
most recently ended period of four (4) fiscal quarters or (ii) the book value of
the aggregate consolidated assets held by the Immaterial Subsidiaries (other
than the Finco Entities) that are not Guarantors exceeds fifteen percent (15%)
of the book value of the aggregate total consolidated assets of the Parent and
all of its Subsidiaries for the most recently ended period of four (4) fiscal
quarters, the Parent shall promptly cause one or more of said Immaterial
Subsidiaries (other than the Finco Entities) to become a Credit Facility
Guarantor (in the case of any Immaterial Subsidiary that is not a CFC
Subsidiary) or a CFC Guarantor (in the case of any Immaterial Subsidiary that is
a CFC Subsidiary) by executing the applicable Addendum, such that, after giving
effect to such Addendum, both the aggregate consolidated revenues and the book
value of the aggregate consolidated assets of all Immaterial Subsidiaries (other
than the Finco Entities) that are not Guarantors are less than fifteen percent
(15%) of the total consolidated revenue and total book value of the consolidated
assets of the Parent and all of its Subsidiaries.  Any such Immaterial
Subsidiary that becomes a Guarantor shall also be designated as a Restricted
Subsidiary, to the extent not already a Restricted Subsidiary.  The Parent shall
deliver to the Administrative Agent such documents relating to such Immaterial
Subsidiary as the Administrative Agent shall reasonably request.

(d)        Within 30 days after the Parent acquires or creates a new Material
Subsidiary, by way of Division or otherwise (other than a Finco Entity), the
Parent shall notify the Administrative Agent and shall provide the constituent
documents for such new Material Subsidiary, and to the extent that such Material
Subsidiary is a Material Restricted Subsidiary or to the extent such Material
Subsidiary would otherwise be required to be a Guarantor under clause (b) or (c)
above, the Parent shall (i) cause such new Material Subsidiary to become a
Credit Facility Guarantor (in the case of any new Material Subsidiary that is
not a CFC Subsidiary) or a CFC Guarantor (in the case of any new Material
Subsidiary that is a CFC Subsidiary) by executing the applicable Addendum and
(ii) deliver to the Administrative Agent such documents relating to such new
Material Subsidiary as the Administrative Agent shall reasonably request.

(e)        Within 30 days after the occurrence of any event that results in a
Subsidiary ceasing to be a CFC Subsidiary, to the extent such Subsidiary is a
Material Restricted Subsidiary





88

--------------------------------------------------------------------------------

 

 

 

or to the extent such Subsidiary would otherwise be required to be a Guarantor
under clause (b) or (c) above, the Parent shall (i) cause such Subsidiary to
become a Credit Facility Guarantor by executing the applicable Addendum and (ii)
deliver such documents relating to such Subsidiary as the Administrative Agent
shall reasonably request.

(f)        At any time, the Parent may, in its sole discretion, elect to cause
one or more Restricted Subsidiaries that are not then Guarantors to become
Guarantors by notifying the Administrative Agent of such election, designating
that such Restricted Subsidiary will be a CFC Guarantor (if applicable) and
causing such Restricted Subsidiary to execute an Addendum and deliver such
Addendum to the Administrative Agent together with such other documents relating
to such new Guarantor as the Administrative Agent shall reasonably request.

(g)        At any time, the Parent may elect to terminate any Guarantee by any
Guarantor (a “Guarantee Termination”); provided that (i) no such Guarantee
Termination shall be given or take effect with respect to any Subsidiary that is
at the time a Borrower or Material Restricted Subsidiary and (ii) such Guarantee
Termination shall only become effective on the date that is ten days after
receipt by the Administrative Agent of a certificate of a Financial Officer
certifying that (A) the Parent will be in pro forma compliance with Sections
5.09(b) and (c) and (B) no Default or Event of Default shall have occurred, in
each case, at the time of and after giving effect to such Guarantee
Termination.  Upon the effectiveness of any Guarantee Termination, (i) such
Guarantor shall be released from its obligations as a Guarantor hereunder,
(ii) all Liens granted by such Guarantor to secure its Guarantee shall
automatically be terminated and released and (iii) the Administrative Agent
will, at the expense of the Parent, execute and deliver such documents as are
reasonably necessary to evidence said releases and terminations.

Section 5.10  Additional Borrowers; Removal of Borrowers.

(a)        (i)  If after the Effective Date, the Parent desires another
Wholly-Owned Restricted Subsidiary to become a Borrower hereunder, the Parent
shall (A) provide at least ten Business Days’ prior written notice to the
Administrative Agent, which notice shall specify, if applicable, whether such
Subsidiary shall be a CFC Borrower hereunder; (B) deliver to the Administrative
Agent a Borrower Accession Agreement duly executed by all parties thereto;
(C) satisfy all of the conditions with respect thereto set forth in this Section
5.10(a) in form and substance reasonably satisfactory to the Administrative
Agent; (D) deliver satisfactory documentation and other information reasonably
requested by the Administrative Agent or the Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation, and their respective internal
policies; and (E) in the case of a proposed Additional Borrower that is
organized under the laws of a jurisdiction other than the United States (or any
state thereof or the District of Columbia) or the United Kingdom, obtain the
consent of each Lender that such Additional Borrower is acceptable as a Borrower
hereunder.

(ii)       Each Subsidiary’s addition as a Borrower shall also be subject to
satisfaction of the following conditions: (A) the Administrative Agent shall
have received (1) a certificate signed by a duly authorized officer of such
Subsidiary, dated the date of such Borrower Accession Agreement certifying that
(x) the representations and warranties contained in each Loan Document are true
and correct in all material respects





89

--------------------------------------------------------------------------------

 

 

 

on and as of such date (or in all respects if already qualified by Material
Adverse Effect or materiality), before and after giving effect to such
Subsidiary becoming an Additional Borrower and as though made on and as of such
date (except to the extent such representations and warranties related solely to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or in all respects if already
qualified by Material Adverse Effect or materiality)) and (y) no Default or
Event of Default has occurred and is continuing as of such date or would occur
as a result of such Subsidiary becoming an Additional Borrower; and (2) such
supporting resolutions, incumbency certificates, legal opinions and other
documents or information pertaining to the Additional Borrower as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and (B) in the case of a proposed Additional Borrower that
is organized under the laws of a jurisdiction other than the United States (or
any state thereof or the District of Columbia), (1) each Lender shall have met
to such Lender’s satisfaction all applicable regulatory, licensing and internal
policy requirements and shall be legally permitted to make loans to such
Additional Borrower and (2) no Lender shall be subject to any administrative or
operational issues as a result of lending to such Additional Borrower, unless
such Lender, in its sole discretion, waives the condition set forth in this
clause (2).

(iii)      No Subsidiary’s addition as an Additional Borrower shall become
effective unless and until all applicable conditions set forth above in
paragraphs (i) and (ii) have been satisfied in the reasonable discretion of the
Administrative Agent.  Upon the effective date of such Subsidiary’s addition as
an Additional Borrower, such Subsidiary shall be deemed to be a Borrower and, if
applicable, a CFC Borrower, as specified in the Parent’s notice delivered
pursuant to paragraph (i) above, hereunder.  The Administrative Agent shall
promptly notify each Lender upon each Additional Borrower’s addition as a
Borrower hereunder and shall, upon request by any Lender, provide such Lender
with a copy of the executed Borrower Accession Agreement.  With respect to the
accession of any Additional Borrower, each Lender shall be responsible for
making a determination as to whether it is capable of making advances to such
Additional Borrower without the incurrence of withholding Taxes, provided that
such Additional Borrower and its tax advisors shall cooperate in all reasonable
respects with the Administrative Agent and such Lender in connection with any
analysis necessary for such Lender to make such determination and such
Additional Borrower shall bear all costs and expenses incurred in connection
with such determination.

(b)        So long as no Default or Event of Default has occurred and is then
continuing or would result therefrom, the Parent may remove any Subsidiary as a
Borrower under this Agreement by providing written notice of such removal to the
Administrative Agent which shall promptly give the Lenders notice of such
removal; provided that (i) in the event Loans are outstanding to such
Subsidiary, (A) such Loans shall be repaid in full in accordance with the terms
hereof or (B) the Parent shall designate in such notice the existing Borrower or
Borrowers to which such Loans will be assigned and such Loans shall be assigned
to said Borrower or Borrowers prior to or contemporaneously with the removal of
such Subsidiary as a Borrower pursuant to an agreement reasonably satisfactory
to the Administrative Agent and (ii) in the event outstanding Letters of Credit
are issued for the account of such Subsidiary (or any of its





90

--------------------------------------------------------------------------------

 

 

 

Subsidiaries), the related LC Exposure shall be cash collateralized in an
account with the Administrative Agent.  After receipt of such written notice by
the Administrative Agent and, if applicable, the conditions set forth in clauses
(i) and (ii) of the foregoing sentence, such Subsidiary shall cease to be a
Borrower hereunder, but shall continue to be a Guarantor hereunder to the extent
provided in Section 5.09.  Once removed pursuant to this Section 5.10(b), such
Subsidiary shall have no right to borrow under this Agreement unless the Parent
provides notice as required pursuant to Section 5.10(a) of the request again to
add such Subsidiary as an Additional Borrower hereunder and such Subsidiary
complies with the conditions set forth in Section 5.10(a) to become an
Additional Borrower hereunder.

Section 5.11  Compliance with ERISA.  In addition to and without limiting the
generality of Section 5.07, each Obligor shall and shall cause each Restricted
Subsidiary to (a) comply in all material respects with all applicable provisions
of ERISA and the regulations and published interpretations thereunder with
respect to all employee benefit plans (as defined in ERISA) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) not take any action or fail
to take action the result of which could be (i) a liability to the PBGC (other
than liability for PBGC premiums) or (ii) a past due liability to any
Multiemployer Plan, except to the extent such liability could not reasonably be
expected to result in a Material Adverse Effect, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, except to the extent such penalty or tax could not
reasonably be expected to result in a Material Adverse Effect, (d) operate each
employee benefit plan in such a manner that could not reasonably be expected to
result in the incurrence of any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code except to the extent such tax liability or liability to any
qualified beneficiary could not reasonably be expected to have a Material
Adverse Effect and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any employee
benefit plan as may be reasonably requested by the Administrative Agent.

Section 5.12  Compliance With Agreements.  Each Obligor shall and shall cause
each Restricted Subsidiary to comply in all respects with each material contract
or agreement to which it is a party, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect; provided that
such Obligor or Restricted Subsidiary may contest any such contract or agreement
or any portion thereof in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

Section 5.13  Compliance with Environmental Laws; Environmental Reports. Each
Obligor shall and shall cause each Restricted Subsidiary to (a) comply with all
Environmental Laws applicable to its operations and real property except to the
extent that the failure to comply could not reasonably be expected to result in
a Material Adverse Effect; (b) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and
(c) conduct any Response in accordance with Environmental Laws except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its





91

--------------------------------------------------------------------------------

 

 

 

obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

Section 5.14  Maintain Business.  Each Obligor shall and shall cause each
Restricted Subsidiary to continue to engage in all material respects primarily
in the business or businesses being conducted on the Effective Date and other
businesses reasonably related or ancillary thereto as determined by the board of
directors of the Parent.

Section 5.15  Further Assurances.  Each Obligor shall and shall cause each
Restricted Subsidiary to execute, acknowledge and deliver, at its own cost and
expense, all such further acts, documents and assurances as may from time to
time be reasonably necessary or as the Majority Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the Loan
Documents, including all such actions to establish, preserve, protect and (to
the extent required under the Security Documents or as otherwise provided in
this Agreement) perfect the estate, right, title and interest of the Lenders, or
the Administrative Agent for the benefit of the Lenders, to the Collateral
(including Collateral acquired after the date hereof).

Section 5.16  Australian Restructuring.  The Parent shall cause the Australian
Restructuring to be consummated substantially as disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:

Section 6.01  Indebtedness.  None of the Obligors or any Restricted Subsidiary
will create, incur, assume or permit to exist any Indebtedness, except:

(a)        Indebtedness created hereunder or under any of the Loan Documents;

(b)        Existing Indebtedness and any Indebtedness incurred in connection
with the refinancing thereof, so long as (i) the principal amount of such
Indebtedness does not increase, (ii) such Indebtedness does not have a maturity
date shorter than six (6) months following the Maturity Date and (iii) such
Indebtedness has covenants, taken as a whole, that are no more restrictive than
the terms of the Loan Documents in any material respects;

(c)        Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any of such Indebtedness that do not
increase the outstanding principal amount thereof; provided that the aggregate
principal amount of Indebtedness outstanding under this clause (c) shall not
exceed $75,000,000 at any time;





92

--------------------------------------------------------------------------------

 

 

 

(d)        Indebtedness (i) owed by an Obligor to any other Obligor, (ii) owed
by a Restricted Subsidiary that is not an Obligor to any other Restricted
Subsidiary that is not an Obligor, (iii) owed by an Obligor to any Restricted
Subsidiary that is not an Obligor or (iv) owed by a Restricted Subsidiary that
is not an Obligor to any Obligor; provided that the aggregate amount of
Indebtedness outstanding pursuant to this clause (iv) shall not exceed
$100,000,000, at any time, when combined with amounts outstanding under Section
6.05(e), without duplication;

(e)        Indebtedness of any Restricted Subsidiary in existence on the date on
which such Restricted Subsidiary is acquired directly or indirectly by the
Parent (but not incurred or created in connection with such acquisition);
provided (i) neither the Parent nor any other Restricted Subsidiary has any
obligation with respect to such Indebtedness, (ii) none of the properties of the
Parent or any other Restricted Subsidiary is bound with respect to such
Indebtedness and (iii) the aggregate principal amount of all Indebtedness
outstanding under this clause (e) shall not exceed $15,000,000 at any time;

(f)        Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;

(g)        Indebtedness associated with accounts payable incurred in the
ordinary course of business that are not more than ninety (90) days past due or
which are being actively contested by the Parent or the applicable Restricted
Subsidiary in good faith and by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

(h)        Indebtedness constituting Investments permitted by clauses (f) and
(h) of Section 6.05;

(i)         Indebtedness incurred pursuant to Swap Agreements permitted by
Section 6.06;

(j)         other Indebtedness in an aggregate amount not to exceed $100,000,000
outstanding at any time;

(k)        guarantees of Indebtedness permitted by clauses (c), (i) and (j) of
this Section;

(l)         other unsecured Indebtedness so long as the Total Net Leverage Ratio
at the time of incurrence of such Indebtedness, and after giving pro forma
effect thereto, is less than 4.25 to 1.0; provided, the proceeds of any such
newly incurred Indebtedness shall not be included in the calculation of the
Total Net Leverage Ratio for purposes of determining pro forma compliance with
such ratio (it being understood that this proviso shall not exclude Unencumbered
Balance Sheet Cash that is not attributable to such newly incurred
Indebtedness); and

(m)       Indebtedness incurred to consummate the Australian Restructuring.

Section 6.02  Liens.  None of the Obligors or any Restricted Subsidiary will
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)        Permitted Encumbrances;





93

--------------------------------------------------------------------------------

 

 

 

(b)        Liens created by the Security Documents;

(c)        Liens on any property or assets of the Parent or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
 provided that (i) such Lien shall not apply to any property or asset of the
Parent or any Restricted Subsidiary other than such property or asset to which
such Lien applies on the Effective Date and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof in accordance with Section 6.01;

(d)        Liens on assets acquired, constructed or improved by the Parent or
any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such assets and (iv) such Liens shall not apply to any other property
or assets of the Parent or any Restricted Subsidiary other than the proceeds of,
and insurance proceeds related to, such assets;

(e)        Liens on assets of any Restricted Subsidiary in existence on the date
such Restricted Subsidiary is acquired by the Parent (but not created in
connection with such acquisition) securing Indebtedness permitted under Section
6.01(e);  provided that (i) such Lien shall not apply to any property of asset
of the Parent or any other Restricted Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date of such acquisition;

(f)        Liens on cash securing obligations of the Parent or any Restricted
Subsidiary to providers of vault services with respect to such cash; and

(g)        Liens securing Indebtedness or other obligations of the Parent or any
Restricted Subsidiary in an aggregate principal amount not to exceed $10,000,000
outstanding at any time.

Section 6.03  Fundamental Changes.  None of the Obligors or any Restricted
Subsidiary will merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, consummate a Division as the Dividing Person or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and, if
such transaction involves a Borrower, such Borrower shall survive such
transaction or the surviving entity shall become a Borrower in accordance with
Section 5.10(a):

(a)        any Restricted Subsidiary may merge into, amalgamate with or
consolidate with a Borrower;

(b)        any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge
into, amalgamate with or consolidate with any other Restricted Subsidiary that
is a Wholly-Owned Subsidiary; provided that if such transaction involves an
Obligor, the Obligor survives such transaction (or the surviving entity becomes
an Obligor in accordance with Section 5.09 or Section 5.10(a), as applicable);





94

--------------------------------------------------------------------------------

 

 

 

(c)        any Restricted Subsidiary may merge into, amalgamate with or
consolidate with any other Person so long as either (i) such Restricted
Subsidiary is the surviving entity of such merger, amalgamation or consolidation
or (ii) if such Restricted Subsidiary is not the surviving entity, the surviving
entity and/or the Parent, as applicable, complies with the provisions of Section
5.09(d) within thirty (30) days of such merger, amalgamation or consolidation;

(d)        any Obligor or any Restricted Subsidiary that is not an Obligor may
change its jurisdiction of organization so long as, in the case of an Obligor,
it complies with Section 6.12 hereof;

(e)        any Restricted Subsidiary that is not an Obligor may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and could not be reasonably
expected to result in a Material Adverse Effect; and

(f)        any Unrestricted Subsidiary may merge into, amalgamate with or
consolidate with any Obligor or any Restricted Subsidiary that is not an Obligor
so long as (i) such Obligor or such Restricted Subsidiary that is not an Obligor
is the surviving entity of such merger, amalgamation or consolidation and
(ii) the Parent provides an officer’s certificate to the Administrative Agent,
executed by a Financial Officer, certifying that, after giving effect to such
merger, amalgamation or consolidation, the Parent is in pro forma compliance
with Sections 6.16 and 6.17.

Section 6.04  Asset Sales.  None of the Obligors or any Restricted Subsidiary
will make any Asset Sale except, if at the time thereof and immediately after
giving effect thereto, with respect to clause (a), no Default or Event of
Default shall have occurred and be continuing:

(a)        the Parent or any Restricted Subsidiary may make any Asset Sale,
including sale-leaseback transactions, if (i) the consideration therefor is not
less than the fair market value of the related asset and (ii) after giving
effect thereto, the aggregate book value of the assets disposed of in all Asset
Sales (other than Asset Sales permitted under the other clauses of this Section
6.04) during the term of this Agreement would not exceed twenty-five percent
(25%) of the book value of the total assets of the Parent and its Subsidiaries
on a consolidated basis as of the time such Asset Sale is consummated, which
amount shall be diminished by the aggregate book value of all prior Asset Sales
made during the term of this Agreement pursuant to this clause (a);

(b)        (i) any Obligor may sell, transfer, lease or otherwise dispose of its
assets to another Obligor, and (ii) any Restricted Subsidiary that is not an
Obligor may sell, transfer, lease or otherwise dispose of its assets to any
Obligor or any other Restricted Subsidiary;

(c)        sales, exchanges and transfers consisting of Investments permitted by
Section 6.05;

(d)        sales, exchanges and transfers of inventory in the ordinary course of
business;

(e)        sales, exchanges and transfers of equipment and other property which
is replaced by equipment or property of at least comparable value and use or
which is discontinued,





95

--------------------------------------------------------------------------------

 

 

 

obsolete, worn out or no longer used or useful to such Person’s business, all in
the ordinary course of business;

(f)        sales, exchanges and transfers of chattel paper to third parties
pursuant to arm’s-length transaction for fair value in the ordinary course of
business;

(g)        leases entered into by any Obligor with any Restricted Subsidiary
that is not an Obligor to lease assets to such Restricted Subsidiary that is not
an Obligor so long as (i) the fair market value of the assets leased under this
clause (g) shall not exceed $120,000,000 at any time and (ii) such leases are at
prices and on terms and conditions not less favorable to such Obligor than could
be obtained on an arm’s-length basis from unrelated third parties;

(h)        leases or financing contracts entered into with third parties to
lease or finance such third parties’ purchase of ATM Equipment; and

(i)         Assets Sales to consummate the Australian Restructuring.

Section 6.05  Investments.  None of the Obligors or any Restricted Subsidiary
will make an Investment in any other Person, except:

(a)        Permitted Investments;

(b)        Business Acquisitions permitted by Section 6.11;

(c)        Investments existing as of the Effective Date and listed on Schedule
6.05;

(d)        Investments by an Obligor in another Obligor;

(e)        Investments by any Obligor in any Restricted Subsidiary that is not
an Obligor; provided that the aggregate amount of Investments (valued as of the
date the applicable Investment was made) outstanding pursuant to this clause (e)
shall not exceed $75,000,000 at any time when combined with amounts outstanding
under Section 6.01(d)(iv), without duplication;

(f)        Investments arising out of loans and advances for expenses, travel
per diem and similar items in the ordinary course of business to directors,
officers and employees in an aggregate amount not to exceed $10,000,000 at any
time;

(g)        shares of stock, obligations or other securities received in the
settlement of claims arising in the ordinary course of business;

(h)        Investments by any Restricted Subsidiary that is not an Obligor in
(i) any Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;

(i)         Investments not otherwise permitted under this Section 6.05 in an
aggregate amount not to exceed $50,000,000 at any time;

(j)         Guarantees permitted by Section 6.01;





96

--------------------------------------------------------------------------------

 

 

 

(k)        Investments by any Obligor in any Finco Entity; provided that,
substantially contemporaneously with such Investment, substantially all of the
proceeds of such Investment are loaned, transferred, distributed to, or invested
in, one or more Obligors;

(l)         Investments made to consummate the Australian Restructuring; and

(m)       any Investments made to comply with the requirements of Section 8a of
the German Old Age Employees Act (Altersteilzeitgesetz) or Section 7e of the
Fourth Book of the German Social Code (Sozialgesetzbuch IV).

Section 6.06  Swap Agreements.  None of the Obligors nor any Restricted
Subsidiary will enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or manage the interest rate exposure associated with vault
cash procurement, any debt securities, debt facilities or leases (existed or
forecasted) of the Parent or any Restricted Subsidiary, (b) any Permitted Bond
Hedge Transaction(s), (c) any Permitted Warrant Transaction(s), (d) Swap
Agreements for foreign exchange or currency exchange management or (e) Swap
Agreements to hedge or manage any exposure that the Parent or any Restricted
Subsidiary may have to counterparties under other Swap Agreements such that, in
each case, such Swap Agreements are entered into in the ordinary course of
business and the combination of such Swap Agreements, taken as a whole, is for
risk management purposes and not speculative.

Section 6.07  Restricted Payments.  None of the Obligors nor any Restricted
Subsidiary will declare or make, or agree to pay or make, any Restricted
Payment, except:

(a)        (i) Restricted Payments by the Parent in any amount so long as at the
time of such Restricted Payment, and after giving pro forma effect thereto, (A)
no Event of Default exists and (B) the Total Net Leverage Ratio is equal to or
less than 3.75 to 1.0 and (ii) Restricted Payments by the Parent up to an
aggregate amount of $50,000,000 in any fiscal year if at the time of such
Restricted Payment, and after giving pro forma effect thereto, (A) no Event of
Default exists and (B) the Total Net Leverage Ratio is greater than 3.75 to 1.0;

(b)        dividends or distributions on Equity Interests of Restricted
Subsidiaries ratably with respect to such Equity Interests;

(c)        payments of dividends and distributions made with shares or units of
capital stock of the Parent;

(d)        redemptions of capital stock of employees, directors or officers of
the Parent or any of its Subsidiaries so long as (i) the amount of such
redemption, when combined with all other redemptions made under this clause (d)
in the same calendar year, does not exceed $20,000,000 and (ii) the Parent
demonstrates pro forma compliance with Sections 6.16 and 6.17;

(e)        the payment by or on behalf of the Company of the purchase price for
any Permitted Bond Hedge Transaction(s);

(f)        the receipt of cash and/shares of common stock of the Parent upon
exercise and settlement or termination of any Permitted Bond Hedge
Transaction(s);





97

--------------------------------------------------------------------------------

 

 

 

(g)        the payment and/or delivery of cash or common stock of the Parent, as
the case may be, by or on behalf of the Company upon exercise and settlement,
termination or redemption of any Permitted Warrant Transaction(s);

(h)        the payment and/or delivery of cash or common stock of the Parent, as
the case may be, by or on behalf of the Company in satisfaction of the Company’s
obligations in respect of the Convertible Senior Notes whether upon conversion
of such securities, upon a fundamental change (or similar event, however so
defined by the terms of such securities), upon repurchase of such securities, at
maturity of such securities or otherwise; provided that neither the Parent nor
the Company shall satisfy such obligations with the payment of cash unless at
the time of such payment and after giving pro forma effect thereto, no Event of
Default shall exist;

(i)         Restricted Payments (other than those contemplated by Section
6.07(b)) made to any Obligor or made by any Restricted Subsidiary that is not an
Obligor to any other Restricted Subsidiary that is not an Obligor; and

(j)         Restricted Payments made to consummate the Australian Restructuring.

Section 6.08  Prepayments of Indebtedness.  The Obligors will not voluntarily
prepay or redeem any Indebtedness, except:

(a)        prepayments of Indebtedness created under the Loan Documents in
accordance with this Agreement;

(b)        refinancings of Permitted Indebtedness to the extent such refinancing
is permitted by Section 6.01 of this Agreement;

(c)        the payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by this Agreement;

(d)        voluntary prepayments and redemptions made with shares of capital
stock of the Parent and proceeds of offerings of capital stock of the Parent;

(e)        voluntary prepayments of Indebtedness permitted by Section 6.01(d);

(f)        voluntary prepayments and redemptions, other than those made under
the other clauses of this Section, so long as, at the time of such prepayment or
redemption and after giving pro forma effect thereto, no Event of Default shall
exist; and

(g)        prepayments or redemptions of intercompany Indebtedness in connection
with the Australian Restructuring.

For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by or on behalf of the Company or the Parent, as the case may be,
upon conversion of the Convertible Senior Notes shall be prohibited by this
Section 6.08, so long as, in the case of the payment of cash, the applicable
conditions set forth in Section 6.07(h) are satisfied.





98

--------------------------------------------------------------------------------

 

 

 

Section 6.09  Transactions with Affiliates.  None of the Obligors nor any
Restricted Subsidiary will sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with any of its Affiliates, except
(a) at prices and on terms and conditions not less favorable to such Obligor or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) any Restricted Payment permitted by Section 6.07,
(c) any transaction between or among Obligors, (d) any transaction between or
among Restricted Subsidiaries that are not Obligors; (e) Investments permitted
by Section 6.05; and (f) any transaction entered into to consummate the
Australian Restructuring.

Section 6.10  Restrictive Agreements.  None of the Obligors nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor or any Restricted Subsidiary to
create, incur or permit to exist any Lien securing the Obligations under the
Loan Documents upon any of its property or assets, (b) the ability of any
Guarantor or any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock, (c) the ability of any Obligor
or any Restricted Subsidiary to make or repay loans or advances to any Obligor
or (d) the ability of any Obligor to guarantee the Obligations; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by Law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date and identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(e),  provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.

Section 6.11  Business Acquisitions.  None of the Obligors nor any Restricted
Subsidiary will make any Business Acquisitions except that an Obligor or any
Restricted Subsidiary shall be permitted to make Business Acquisitions; provided
that (a) no Event of Default shall exist before or immediately after giving
effect to such Business Acquisition, (b) the Total Net Leverage Ratio at the
time of such Business Acquisition, and after giving pro forma effect thereto,
shall be equal to or less than 4.00 to 1.0, (c) the Parent shall be in pro forma
compliance with Section 6.17 and (d) if the cash consideration for such Business
Acquisition is equal to or greater than $75,000,000 (or the equivalent amount
thereof in any foreign currency), the Parent shall have given the Administrative
Agent at least ten (10) days prior written notice of such Business Acquisition
together with an officer’s certificate executed by a Financial Officer,
certifying as to compliance with the requirements of this Section and containing
calculations demonstrating compliance with clauses (b) and (c) of this Section,
together with such other information in respect of the proposed Business
Acquisition as may be reasonably requested by the Administrative Agent.  The
consummation of each Business Acquisition shall be deemed to be a representation
and warranty by the Parent that all conditions thereto have been satisfied and





99

--------------------------------------------------------------------------------

 

 

 

that same is permitted under the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder.

Section 6.12  Constitutive Documents.  None of the Obligors nor any Restricted
Subsidiary will amend its charter or by-laws or other constitutive documents in
any manner which could reasonably be expected to have a Material Adverse Effect
on the rights of the Lenders under this Agreement or their ability to enforce
the same; provided,  however, the Obligors or any Restricted Subsidiary shall be
permitted after the date hereof to amend its constitutive documents for the
purpose of (a) changing its jurisdiction of organization within the same country
so long as the Administrative Agent is given thirty (30) Business Days prior
written notice of such change and (b) effecting any transaction permitted under
the terms of this Agreement.

Section 6.13  Reserved.

Section 6.14  Amendment of Existing Indebtedness.  The Obligors will not amend
any term of any document evidencing Existing Indebtedness, if (a) the effect
thereof would be to shorten the maturity or average life thereof or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon or (b) such action would add any covenant
or event of default which is more onerous in any material respect than those
contained therein on the Effective Date.

Section 6.15  Changes in Fiscal Year.  The Parent shall not change the end of
its fiscal year to a date other than December 31 of each year.

Section 6.16  Total Net Leverage Ratio.  The Parent shall not, as of the last
day of any fiscal quarter, permit the Total Net Leverage Ratio to exceed 4.25 to
1.0.

Section 6.17  Interest Coverage Ratio.  The Parent shall not, as of the last day
of any fiscal quarter, permit the Interest Coverage Ratio to be less than 3.00
to 1.0.

ARTICLE VII

Events of Default and Remedies

Section 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a)        any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents which amount has
been invoiced, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;





100

--------------------------------------------------------------------------------

 

 

 

(c)        any representation or warranty made or deemed made by or on behalf of
any Borrower or any Restricted Subsidiary in or in connection with this
Agreement, any Loan Document or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;

(d)        any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02,  5.03
(with respect to any Borrower’s existence), 5.08 or in Article VI;

(e)        any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a), (b) or (d) of this Article) or in any other
Loan Document, and such failure shall continue unremedied for a period of 30
days following the earlier of (i) the date on which such failure first became
known to any Financial Officer or (ii) notice of such failure from the
Administrative Agent;

(f)        any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(g)        any event or condition occurs (i) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that requires
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (C) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes and (D) any conversion, whether into cash (subject
to Section 6.07(h)), shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes by the holders thereof;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)         any Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any





101

--------------------------------------------------------------------------------

 

 

 

Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)         any Borrower or any Restricted Subsidiary shall become unable, admit
in writing its inability, or fail generally to pay its debts as they become due;

(k)        one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,000 (or the equivalent
amount thereof in any foreign currency) shall be rendered against any Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged or unstayed for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any attachment or levy shall be
entered upon any assets of such Borrower or such Restricted Subsidiary to
enforce any such judgment;

(l)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing, could reasonably
be expected to result in a Material Adverse Effect;

(m)       a proceeding shall be commenced by any Borrower or any Restricted
Subsidiary seeking to establish the invalidity or unenforceability of any Loan
Document (exclusive of questions of interpretation thereof), or any Obligor
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document;

(n)        any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and (to the extent required by the Security Documents
or as otherwise permitted under this Agreement) perfected Lien on any material
portion of the Collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Obligor shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender; or

(o)        a Change in Control occurs;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Parent, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued





102

--------------------------------------------------------------------------------

 

 

 

interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest notice of acceleration or the intent to accelerate or any other
notice of any kind, all of which are hereby waived by each Borrower,
(iii) increase the rate charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity (including, without
limitation, conducting a foreclosure sale of any of the Collateral).

Section 7.02  Cash Collateral.  In addition to the remedies contained in Section
7.01, upon the occurrence and continuance of any Event of Default, each Borrower
shall pay to the Administrative Agent cash collateral in such amounts and at
such times as contemplated by Section 2.05(j).

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its





103

--------------------------------------------------------------------------------

 

 

 

own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Parent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Parent.  Upon any such
resignation, the Majority Lenders shall have the right, with the approval of
Parent, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by or on behalf of the Parent to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Parent and such successor.  After the Administrative Agent’s resignation





104

--------------------------------------------------------------------------------

 

 

 

hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Obligor, that at least one
of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments;

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or





105

--------------------------------------------------------------------------------

 

 

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless subclause (i) above is true with respect to a Lender or such
Lender has not provided another representation, warranty and covenant as
provided in subclause (iv) above, such Lender further (A) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (B)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Obligor, that the Administrative Agent is not a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

ARTICLE IX

Guarantee

Section 9.01  The Guarantee.

(a)        Each Credit Facility Guarantor hereby jointly and severally with each
other Credit Facility Guarantor unconditionally and irrevocably guarantees the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan, and
the full and punctual payment of all other Obligations.  Upon failure by any
Borrower, any Guarantor or any Restricted Subsidiary to pay punctually any
Obligations, each Credit Facility Guarantor shall forthwith on demand pay the
amount not so paid at the place and in the manner specified in this Agreement,
the other Loan Documents or such other documents evidencing the
Obligations.  This Guarantee is a guaranty of payment and not of
collection.  Neither the Lenders nor any other Person to whom such Obligations
are owed shall be required to exhaust any right or remedy or take any action
against the Borrowers, the Guarantors or any other Person or any
Collateral.  Each Credit Facility Guarantor agrees that, as between the Credit
Facility Guarantors and the Lenders and any other Person to whom such
Obligations are owed, such Obligations may be declared to be due and payable for
the purposes of this Guarantee notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards any
Borrower and that in the event of a declaration or attempted declaration, such
Obligations shall immediately become due and payable by each Credit Facility
Guarantor for the purposes of this Guaranty.

(b)        Each CFC Guarantor hereby jointly and severally with each other CFC
Guarantor unconditionally and irrevocably guarantees the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
the principal of and interest on each Loan made to a CFC Borrower, and the full
and punctual payment of all other Obligations of any CFC Borrower, any other CFC
Guarantor and any other Restricted Subsidiary that is a CFC Subsidiary; provided
that no CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) shall guarantee any Obligations of any Person that is (i) a U.S.
Person or (ii) owned by a U.S. Person and classified as a partnership or
disregarded entity, in each case for U.S. federal income tax purposes.  Upon
failure by any CFC Borrower, any CFC Guarantor or any Restricted Subsidiary that
is a CFC Subsidiary to pay punctually any such Obligations, each





106

--------------------------------------------------------------------------------

 

 

 

CFC Guarantor shall forthwith on demand pay the amount not so paid at the place
and in the manner specified in this Agreement, the other Loan Documents or such
other documents evidencing the Obligations; provided that no CFC Subsidiary
(other than a CFC Subsidiary that is a Credit Facility Guarantor) shall be
required to pay any Obligations of any Person that is (i) a U.S. Person or
(ii) owned by a U.S. Person and classified as a partnership or disregarded
entity, in each case for U.S. federal income tax purposes.  This Guarantee is a
guaranty of payment and not of collection.  Neither the Lenders nor any other
Person to whom such Obligations are owed shall be required to exhaust any right
or remedy or take any action against the CFC Borrowers, the Guarantors or any
other Person or any Collateral.  Each CFC Guarantor agrees that, as between the
CFC Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards any CFC Borrower and
that in the event of a declaration or attempted declaration, such Obligations
shall immediately become due and payable by each CFC Guarantor for the purposes
of this Guarantee; provided that no CFC Subsidiary (other than a CFC Subsidiary
that is a Credit Facility Guarantor) shall be required to pay any Obligations of
any Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and
classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.

Section 9.02  Guaranty Unconditional.  The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a)        any extension, renewal, settlement, compromise, waiver or release in
respect of any Obligations, by operation of law or otherwise other than the full
payment thereof;

(b)        any modification, amendment or waiver of or supplement to the Loan
Documents, any Lender Swap Agreements or any other document evidencing the
Obligations;

(c)        any release, impairment, non-perfection or invalidity of any direct
or indirect security for any Obligations;

(d)        any change in the corporate existence, structure or ownership of any
Borrower or any other Guarantor or any Restricted Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
any other Guarantor, any Restricted Subsidiary or their respective assets or any
resulting release or discharge of any Obligation;

(e)        the existence of any claim, set-off or other rights which the
Guarantor may have at any time against any Borrower, any other Guarantor, any
Restricted Subsidiary, the Administrative Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(f)        any invalidity or unenforceability relating to or against any
Borrower, any other Guarantor or any Restricted Subsidiary for any reason of the
Loan Documents, any Lender Swap Agreement, any other document evidencing the
Obligations or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or any other Guarantor or any





107

--------------------------------------------------------------------------------

 

 

 

Restricted Subsidiary of the principal of or interest on any Loan or any other
amount payable by any Borrower or any other Guarantor or any Restricted
Subsidiary in respect of the Obligations; or

(g)        any other act or omission to act or delay of any kind by any
Borrower, any other Guarantor, any Restricted Subsidiary, the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Guarantor’s obligations hereunder.

Furthermore, notwithstanding that a Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which any Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against any Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent, the Lenders
and each other Person to whom the Obligations are owed from and after the
Petition Date in connection with the Obligations.

Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances.  Each Guarantor’s obligations hereunder shall remain in full
force and effect until (a) all Obligations shall have been paid in full (other
than indemnity obligations which survive but are not yet due and payable),
(b) all Commitments shall have expired or been terminated and (c) the LC
Exposure has been reduced to zero or fully cash collateralized as provided in
this Agreement, except, in each case, to the extent any Subsidiary has been
released from its obligations as a Guarantor hereunder pursuant to Section
5.09(g) or Section 9.08.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents or otherwise in respect of the Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Obligor or otherwise, each Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.  The Credit Facility Guarantors jointly and
severally agree to indemnify each Lender and the CFC Guarantors jointly and
severally agree to indemnify each Lender with respect to payments of Obligations
of the CFC Borrowers and CFC Guarantors, in each case, on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the bad faith, gross negligence or willful misconduct of
such Lender; provided that no CFC Guarantor shall be required to pay any
Obligations of, or any costs or expenses related to, any Person that is (i) a
U.S. Person or (ii) owned by a U.S. Person and classified as a partnership or
disregarded entity, in each case for U.S. federal income tax purposes.





108

--------------------------------------------------------------------------------

 

 

 

Section 9.04  Waiver by Each Guarantor.  Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article other than to the extent expressly provided for in favor of the
Guarantors in any of the Loan Documents, as well as any requirement that at any
time any action be taken by any Person against any Borrower or any other
Guarantor or any other Person.

Section 9.05  Subrogation.  Each Guarantor shall be subrogated to all rights of
the Lenders, the Administrative Agent and the holders of the Loans and other
Obligations against the Borrowers in respect of any amounts paid by such
Guarantor pursuant to the provisions of this Article IX;  provided that such
Guarantor shall not be entitled to enforce or to receive any payments arising
out of or based upon such right of subrogation until (a) all Obligations shall
have been paid in full (other than indemnity obligations which survive but are
not yet due and payable), (b) all Commitments shall have expired or been
terminated and (c) the LC Exposure has been reduced to zero or fully cash
collateralized as provided in this Agreement, except, in each case, to the
extent any Subsidiary has been released from its obligations as a Guarantor
hereunder pursuant to Section 5.09(g) or Section 9.08.  If any amount is paid to
any Guarantor on account of subrogation rights under this Guaranty at any time
when the conditions set forth in clauses (a), (b) and (c) of the foregoing
sentence have not been satisfied, the amount shall be held in trust for the
benefit of the Lenders and the other Persons to whom the Obligations are owed
and shall be promptly paid to the Administrative Agent to be credited and
applied to the Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of this Agreement.

Section 9.06  Stay of Acceleration.

(a)        If acceleration of the time for payment of any amount payable by any
Obligor under the Loan Documents is stayed upon insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
each Credit Facility Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.

(b)        If acceleration of the time for payment of any amount payable by any
CFC Borrower or any other CFC Guarantor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of any CFC Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each CFC Guarantor hereunder forthwith on demand by
the Administrative Agent made at the request of the requisite proportion of the
Lenders specified in Article X of this Agreement.

Section 9.07  Limit of Liability.  The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.

Section 9.08  Release upon Sale.  Upon any sale of any Guarantor permitted by
this Agreement, (a) such Guarantor shall be released from its obligations as a
Guarantor hereunder,





109

--------------------------------------------------------------------------------

 

 

 

(b) all Liens granted by such Guarantor to secure its Guarantee shall
automatically be terminated and released and (c) the Administrative Agent will,
at the expense of the Parent, execute and deliver such documents as are
reasonably necessary to evidence said releases and terminations, following
written request from the Parent and receipt by the Administrative Agent of a
certificate from a Financial Officer certifying that no Default or Event of
Default exists.

Section 9.09  Benefit to Guarantor.  Each Guarantor acknowledges that the Loans
and other extensions of credit made to the Borrowers may be, in part, re-loaned
to, or used for the benefit of, such Guarantor and its Affiliates, that each
Guarantor, because of the utilization of the proceeds of the Loans and such
other extensions of credit, will receive a direct benefit from the Loans and
such other extensions of credit and that, without the Loans and such other
extensions of credit, such Guarantor would not be able to continue its
operations and carry on its business as presently conducted.

Section 9.10  Keepwell.  Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Obligor to honor all of its obligations under the Guarantees
in respect of Swap Obligations (provided,  however, that each Qualified ECP
Guarantor shall only be liable under this Section 9.10 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.10, or otherwise under the Guarantees, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until termination of the
Guarantees as described in Section 9.03 hereof.  Each Qualified ECP Guarantor
intends that this Section 9.10 constitute, and this Section 9.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Obligor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.  Notwithstanding the foregoing, no CFC Subsidiary (other than a CFC
Subsidiary that is a Credit Facility Guarantor) shall be required to provide
such funds or other support under this Section 9.10 with respect to obligations
of any Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and
classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.

Section 9.11  Limitation for German Guarantors.

 

(a)        The restrictions in this Section 9.11 shall apply to any guarantee
and indemnity granted by, and any liability and other payment obligations of a
Guarantor (for the avoidance of doubt, save for any of its own obligations
incurred in its capacity as a Borrower) under the laws of Germany as a limited
liability company (GmbH) (a “German Guarantor”) under this Agreement or any
other provision in the Loan Documents in respect of liabilities of its current
or any future direct or indirect shareholder(s) (upstream) or a Subsidiary of
such shareholder (but





110

--------------------------------------------------------------------------------

 

 

 

excluding any direct or indirect Subsidiary of such German Guarantor)
(cross-stream) (an “Up-Stream or Cross-Stream Guarantee”).

(b)        The restrictions in this Section 9.11 shall not apply:

(i)         with respect to a Capital Impairment (as defined below), to the
extent the German Guarantor secures any indebtedness under any Loan Document in
respect of (i) loans to the extent such loans are (directly or indirectly)
on-lent or otherwise passed on to the relevant German Guarantor or its
Subsidiaries or (ii) bank guarantees or letters of credit that are issued for
the benefit of any of the creditors of the German Guarantor or the German
Guarantor’s Subsidiaries, in each case, to the extent that any such on-lending
or otherwise passing on or bank guarantees or letters of credit are still
outstanding at the time of the enforcement of the Up-Stream or Cross-Stream
Guarantee; for the avoidance of doubt, nothing in this paragraph (b) shall have
the effect that such on-lent amounts may be enforced multiple times (no double
dip);

(ii)       with respect to a Capital Impairment (as defined below), if, at the
time of enforcement of the Up-Stream or Cross-Stream Guarantee, a domination
and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) as per § 291 of the German Stock Corporation Act
(Aktiengesetz, AktG) (either directly or indirectly through an unbroken chain of
domination and/or profit transfer agreements) exists between the relevant German
Guarantor as a dominated company, and (x) if that German Guarantor is a
Subsidiary of the relevant Obligor whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee, that Obligor or (y) if the German Guarantor
and the relevant Obligor (whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee) are both Subsidiaries of a joint (direct or
indirect) parent company and such parent company as dominating entity
(beherrschendes Unternehmen) in each case to the extent the existence of such
domination and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) leads to the inapplicability of § 30 paragraph 1
sentence 1 of the German Limited Liabilities Company Act (“GmbHG”);

(iii)      with respect to a Capital Impairment (as defined below), to the
extent any payment under the Up-Stream or Cross-Stream Guarantee is covered
(gedeckt) by a fully valuable and recoverable consideration or recourse claim
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) of the German Guarantor
against the relevant Obligor;

(iv)       if the relevant German Guarantor has not complied with its
obligations pursuant to paragraphs (d) and (e) below;

(v)        if the enforcement of such Up-stream or Cross-Stream Guarantee would
not lead to a breach of § 30 of the German Statue on Companies with Limited
Liability (Gesetz betreffend die Gesellschaften mit beschränkter Haftung, GmbHG)
and would not cause any liability risk of the managing directors of the German
Guarntor provided that this is confirmed by a ruling of the German Federal
Supreme Court.





111

--------------------------------------------------------------------------------

 

 

 

(c)        The parties to this Agreement agree that the Up-Stream or
Cross-Stream Guarantee shall not be enforced if and to the extent payment under
that Up-Stream or Cross-Stream Guarantee would cause the amount of a German
Guarantor’s Net Assets, as calculated and defined pursuant to paragraph (f)
below, to fall below the amount required to maintain its registered share
capital (Stammkapital) or increase an existing shortage (Vertiefung einer
Unterbilanz) of its registered share capital (Stammkapital) (such event, a
“Capital Impairment”).

(d)        The relevant German Guarantor shall notify the Administrative Agent
within ten (10) Business Days after the making of a demand under the Up-Stream
or Cross-Stream Guarantee to what extent a Capital Impairment would occur as a
result of a payment under such guarantee (setting out in reasonable detail the
amount of its Net Assets, providing an up-to-date pro forma balance sheet) (a
“Management Notification”).

(e)        If the Administrative Agent disagrees with the Management
Notification, it may request the relevant German Guarantor to provide to the
Administrative Agent within thirty (30) Business Days of receipt of such request
a determination by auditors appointed by the German Guarantor (at its own cost
and expense) setting out in reasonable detail the amount in which the payment
would cause a Capital Impairment (an “Auditors Determination”).  Save for
manifest errors, the Auditor’s Determination shall be binding on all parties.

(f)        The net assets (Reinvermögen) of the German Guarantor (the “Net
Assets”) shall be calculated in accordance with § 42 GmbHG, §§ 242, 264 of the
German Commercial Code (Handelsgesetzbuch, “HGB”) and the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsgemäßer Buchführung) and for the purposes of calculating the Net Assets,
the following balance sheet items shall be adjusted as follows:

(i)         the amount of any increase in the registered share capital of the
relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to this Agreement and made from retained earnings
(Kapitalerhöhung aus Gesellschaftsmitteln) shall be deducted from the amount of
the registered share capital (Stammkapital);

(ii)       the amount of non-distributable assets according to §§ 253 (6) and
268 (8) of the HGB shall not be included in the calculation of Net Assets;

(iii)      the amount of any increase in the registered share capital which is
not permitted under any of the Loan Documents shall be deducted from the amount
of the registered share capital (Stammkapital);

(iv)       loans or other liabilities incurred by the relevant German Guarantor
in violation of the Loan Documents shall not be taken into account as
liabilities; and

(v)        loans provided to the German Guarantor shall be disregarded if such
loans are made by a direct or indirect shareholder (or any subsidiary of such
direct or indirect shareholder) of the German Guarantor unless a waiver (Erlass)
of the repayment claim from such loan is not possible because such repayment
claim has been assigned as security to the Administrative Agent or any of the
Lenders.





112

--------------------------------------------------------------------------------

 

 

 

(g)        Where a German Guarantor claims that the Up-Stream or Cross-Stream
Guarantee can only be enforced in a limited amount, it shall realize, to the
extent lawful and within reasonable opinion commercially justifiable, any and
all of its assets that are shown in the balance sheet with a book value
(Buchwert) that is significantly lower than the market value of the assets and
are not necessary (betriebsnotwendig) for the relevant German Guarantor’s
business.

(h)        Nothing in this Section 9.11 shall constitute a waiver (Verzicht) of
any right granted under this Agreement or any other Loan Document to the
Administrative Agent or any of the Lenders or shall prevent the Administrative
Agent or any of the Lenders from claiming that the restrictions of this Section
9.11 are not or no longer required to prevent personal liability of the
directors of the relevant German Guarantor.

(i)         The provisions of this this Section 9.11 shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG)  mutatis mutandis and all references to Capital Impairment and Net Assets
shall be construed as a reference to the Capital Impairment and Net Assets of
the general partner (Komplementär) of such Guarantor.

Section 9.12  Limitation for South African Guarantors.

(a)        The restrictions in this Section 9.12 shall apply to any guarantee
and indemnity granted by, and any liability and other payment obligations of a
Guarantor incorporated under and in accordance with the laws of South Africa (a
“South African Guarantor”) or any other provision in the Loan Documents in
respect of liabilities of its current or any future direct or indirect
shareholder(s) or a Subsidiary of such shareholder.

(b)       The Lenders or any other Person to whom such Obligations are owed
shall be required to have first exercised its rights to seek payment of any
amounts then due from any other Obligor (other than any other South African
Guarantor) and shall use its reasonable endeavors to recover such amounts from
such other Obligors.

(c)        In addition to the above, the parties to this Agreement agree that
the Guarantee shall not be enforced if and to the extent payment under that the
Guarantee would cause the amount of a South African Guarantor’s Net Assets, as
calculated and defined pursuant to paragraph (f) below, to fall below the amount
required to maintain its registered share capital or increase an existing
shortage of its registered share capital (such event, a “South African Guarantor
Capital Impairment”).

(d)        The relevant South African Guarantor shall notify the Administrative
Agent within ten (10) Business Days after the making of a demand under the
Guarantee to what extent a South African Guarantor Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet) (a “South African Guarantor Management Notification”).

(e)        If the Administrative Agent disagrees with the South African
Guarantor Management Notification, it may request the relevant South African
Guarantor to provide to the Administrative Agent within thirty (30) Business
Days of receipt of such request a determination by auditors appointed by the
South African Guarantor (at its own cost and expense) setting out in





113

--------------------------------------------------------------------------------

 

 

 

reasonable detail the amount in which the payment would cause a South African
Guarantor Capital Impairment (a “South African Guarantor’s Auditors
Determination”). Save for manifest errors, the South African Guarantor’s
Auditors Determination shall be binding on all parties.

(f)           The net assets of the South African Guarantor (the “South African
Guarantor’s Net Assets”) shall be as stated in its most recently available
audited accounts or balance sheet, determined by reference to its financial
statements most recently provided to the Administrative Agent or any more
recently available audited financial statements.

ARTICLE X

Miscellaneous

Section 10.01  Notices.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)         if to the Parent or any other Obligor, to:

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  Treasurer

Telecopy No.: (832) 308-4750

Telephone No. (for confirmation): (832) 308-4200

and

Trident Place

First Floor, Building 4

Mosquito Way

Hatfield, Hertfordshire AL10 9UL.

Attention: Jana Hile

Telecopy No.: (+44) (0) 1707 632801

Telephone No. (for confirmation): +441707248803

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue
New York, NY 10153

Attention:  Douglas R. Urquhart

Telecopy No.:  (212) 310-8007

Telephone No. (for confirmation):  (212) 310-8001

and





114

--------------------------------------------------------------------------------

 

 

 

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  General Counsel

Telecopy No.: (832) 308-4001

Telephone No. (for confirmation): (832) 308-4484

(ii)       if to the Administrative Agent, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

 

with a copy to:

Hunton Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Callie Parker Bradford

Telecopy No.:  (713) 220-4285

Telephone No. (for confirmation): (713) 220-3914

(iii)      if to the Alternative Currency Agent (in the case of a Borrowing in
an Alternative Currency (other than Canadian Dollars), to

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com

 

(iv)       if to the Alternative Currency Agent (in the case of a Borrowing in
Canadian Dollars), to:

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor L2

Chicago, IL  60603

Attention:  Jessica Gallegos

Telephone Number:  (312) 954-2097

Email: CLS.CAD.Chicago@jpmorgan.com





115

--------------------------------------------------------------------------------

 

 

 

(v)        if to JPMorgan in its capacity as an Issuing Lender (in the case of
Letters of Credit denominated in Dollars or an Alternative Currency (other than
Canadian Dollars), to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Sudeep Kalakkar

Sarjapur Outer Ring Road, Vathur Hobli, Floor 04

Bangalore, 560 087, India

Telephone No. (for confirmation):  91-80-66766154 ext 66154

Email: Chicago.lc.agency.closing.team@jpmchase.com

(vi)       if to JPMorgan in its capacity as an Issuing Lender (in the case of
Letters of Credit denominated in Canadian Dollars), to

JPMorgan Chase Bank, N.A., Toronto Branch

Suite 4500, TD Bank Tower

66 Wellington Street West

Toronto, ON M5K 1E7

Attention: Jennifer McLaughlin

Telephone No.: 416-981-2324

Telecopy No.:  416-981-2375

Email: jennifer.i.mclaughlin@jpmorgan.com

(vii)     if to any other Issuing Lender:

Bank of America, N.A.

Vincent Leonardo or Timothy Rogers

Tel.:  1 800 370 7519

Email:  Scranton_standby_lc@bankofamerica.com

 

Barclays Bank plc

Barclays Loan Operations
Level 21, 1 Churchill Place

Canary Wharf, London, E14 5HP

Instructions Telecopy No.:  +44 (0) 20 7516 3867

Instructions Email: 442033201066@tls.ldsprod.com

Queries Email:  emeaparticipationloans@barclays.com

Escalations Email:  BOT@barclays.com

Telephone No.:  + 44 (0) 20 3134 0516

 

Wells Fargo Bank, N.A.

U.S. Trade Services

Standby Letters of Credit

401 N. Research Pkwy, 1st Floor

MAC D4004-017

Winston-Salem, North Carolina 27101-4157





116

--------------------------------------------------------------------------------

 

 

 

Telephone No.:  800-776-4157, Option 2

Email:  sblc-new@wellsfargo.com

 

(viii)    if to JPMorgan in its capacity as a Swingline Lender, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

with a copy to the Alternative Currency Agent, in the case of a Swingline Loan
in an Alternative Currency.

(ix)       if to any other Swingline Lender:

Bank of America, N.A.

Adilakshmi Andrapalli

Hitec City, Madhapur

Hyderabad Telangana 500081

India

Tel.:  +914033866483

Email:  adilakshmi.andrapalli@bankofamerica.com

 

Barclays Bank plc

Barclays Loan Operations
Level 21, 1 Churchill Place

Canary Wharf, London, E14 5HP

Instructions Telecopy No.:  +44 (0) 20 7516 3867

Instructions Email: 442033201066@tls.ldsprod.com

Queries Email:  emeaparticipationloans@barclays.com

Escalations Email:  BOT@barclays.com

Telephone No.:  + 44 (0) 20 3134 0516

 

Wells Fargo Bank, N.A.

Adrian Newbill, Loan Admin

7711 Plantation Rd

Roanoke, VA 24019

Telecopy No:  844-879-0845

Telephone No.:  540-561-6250

Email:  RKELCFX@wellsfargo.com

adrian.newbill@wellsfargo.com

 





117

--------------------------------------------------------------------------------

 

 

 

(x)        if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02  Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, any Issuing Lender
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Majority Lenders or by the Borrowers and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any provisions
of Section 2.20 or the definition of “Defaulting Lender”, without the written
consent of the Administrative Agent, the Issuing Lenders and the Swingline
Lenders (in addition to the Majority Lenders), (vi) change





118

--------------------------------------------------------------------------------

 

 

 

any of the provisions of this Section 10.02(b) or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vii) release all or a material portion of the Collateral without
the written consent of each Lender, provided, that nothing herein shall prohibit
the Administrative Agent from releasing any Collateral, or require the consent
of the other Lenders for such release, in respect of items sold, leased,
transferred or otherwise disposed of to the extent such transaction is permitted
hereunder, or (viii) release all or substantially all of the Guarantees (other
than in connection with any transactions permitted by this Agreement) without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Alternative Currency Agent, the Issuing Lenders or the
Swingline Lenders, as the case may be.

Section 10.03  Expenses; Indemnity; Damage Waiver.

(a)        The Parent shall pay, or shall cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and
consultants for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lenders or any Lender
for fees, charges and disbursements of one primary law firm as counsel, local
counsel as needed and consultants for the Administrative Agent, the Issuing
Lenders or any Lender and all other reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lenders or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

(b)        THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY





119

--------------------------------------------------------------------------------

 

 

 

AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDERS TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND
REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS
BROUGHT BY THE PARENT OR ANY GUARANTOR, THEIR RESPECTIVE EQUITY HOLDERS, THEIR
RESPECTIVE AFFILIATES, THEIR RESPECTIVE CREDITORS OR ANY OTHER PERSON; AND
WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY
INDEMNITEE,  PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THIS SECTION 10.03(b)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(c)        To the extent that the Parent fails to pay, or fails to cause to be
paid, any amount required to be paid by it to the Administrative Agent, any
Issuing Lender or any Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Issuing Lender or such Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Lender or such Swingline Lender in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposure and unused Commitments at the time.

(d)        To the extent permitted by applicable Law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the





120

--------------------------------------------------------------------------------

 

 

 

proceeds thereof; provided that nothing in this paragraph (d) shall be deemed to
relieve the Parent of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party to the extent such Indemnitee would otherwise
be entitled to indemnification hereunder.

(e)        All amounts due under this Section shall be payable no later than ten
(10) Business Days from written demand therefor.

Section 10.04  Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) except as expressly set forth in Section
5.10(b), no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.04.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)        (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)       the Parent, provided that no consent of the Parent shall be required
for an assignment to an Affiliate of a Lender or if any Event of Default has
occurred and is continuing; provided further that the Parent shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received written notice thereof; and

(B)       the Administrative Agent, each Issuing Lender and each Swingline
Lender;

(ii)       Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to





121

--------------------------------------------------------------------------------

 

 

 

such assignment, the assigning Lender Commitment or Loans shall not be less than
$5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent or unless the assignment is of 100% of the assigning Lender’s Commitment
and Loans, provided that no such consent of the Parent shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Parent or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws and (2) notice of the Non-Pro Rata Alternative Currencies (if
any) in which such assignee has agreed to fund Revolving Loans;

(E)       prior to any assignment to an assignee that is not a Lender, the
Lender making such an assignment shall first offer the assignment to the other
Lenders who shall have five (5) Business Days to purchase the assignment on the
same terms as are proposed to such non-Lender assignee; and

(F)       no such assignment shall be made to (i) a natural Person (or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural Person), (ii) the Parent or any of the Parent’s Affiliates
or Subsidiaries or (iii) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (iii).

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14,  2.15,  2.16 and 10.03).  Any assignment or transfer by a Lender of rights
or





122

--------------------------------------------------------------------------------

 

 

 

obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Parent, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Parent, the
Issuing Lenders and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)        (i)  Any Lender may, without the consent of, or notice to, the
Administrative Agent, the Issuing Lenders or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such participations must be approved by the Parent so long as
no Event of Default has occurred and is continuing, such approval not to be
unreasonably withheld, (B) such Lender’s obligations under this Agreement shall
remain unchanged, (C) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (D) such Lender shall
notify the Administrative Agent in writing immediately upon any such
participation, and (E) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Parent agrees that each Participant shall be entitled to the
benefits of Sections 2.14,  2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(g),  (h) and
(i) (it being understood that the documentation required under Section 2.16(g)
shall be delivered to the participating Lender) to





123

--------------------------------------------------------------------------------

 

 

 

the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Parent is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent, to comply with Section 2.16(g) as though it were a
Lender.

(iii)      Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Parent, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers and each Guarantor herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and





124

--------------------------------------------------------------------------------

 

 

 

unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14,  2.15,  2.16
and 10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts and may be delivered in original or facsimile form (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08  Right of Setoff.  Each Lender and each of its Affiliates is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrowers or any Guarantor
against the obligations of the Borrowers and each Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  Notwithstanding the foregoing, no Lender or
Affiliate thereof shall set off or apply any deposits of a CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor) or any other
obligations at any time owing by such Lender or Affiliate to or for the credit
of such CFC Subsidiary on account of any or all of the obligations of any Person
that is (i) a U.S. Person or (ii) owned by a U.S. Person and classified as a
partnership or disregarded entity, in each case for U.S. federal income tax
purposes.  The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement and the Loan Documents shall be construed in
accordance with and governed by the Law of the State of New York without regard
to any choice-of-law





125

--------------------------------------------------------------------------------

 

 

 

provisions that would require the application of the Law of another jurisdiction
provided, to the extent any of the Security Documents recite that they are
governed by the Law of another jurisdiction, or any action or event taken
thereunder (such as foreclosure of any Collateral) requires application of or
compliance with the Law of another jurisdiction, such provisions and concepts
shall be controlling.

(b)        Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Courts of the State of New York sitting in New York
City and of the United States District Court sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State Court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
the Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrowers
or Guarantors or their properties in the courts of any jurisdiction.

(c)        Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





126

--------------------------------------------------------------------------------

 

 

 

Section 10.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) and use such Information solely in connection
with the consideration, administration, documentation, implementation,
syndication or negotiation of the Transactions, except that Information may be
disclosed (a) to its Related Parties who need to know the Information in order
to consider, administer, document, implement, syndicate or negotiate the terms
of the Transactions (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative or other
transaction under which payments are to be made by reference to any Obligor and
its obligations, this Agreement or payments hereunder, (g) with the consent of
the Parent or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any party hereto or
(ii) becomes available to the Administrative Agent, any Issuing Lender or any
Lender on a nonconfidential basis from a source other than the Parent, any of
its Subsidiaries or any of its Affiliates.  Notwithstanding the foregoing, none
of the Lenders, the Administrative Agent or the Alternative Currency Agent shall
(i) use the Information in connection with the performance by the Administrative
Agent of services for other companies or (ii) furnish any Information to other
companies.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrowers, any of their respective
Subsidiaries, any of its Affiliates or any Related Party of the foregoing and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  If the Administrative Agent, any
Issuing Lender or any Lender is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any or all of the
Information, the Administrative Agent, such Issuing Lender or such Lender will
provide the Parent with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Parent may seek a protective order or other appropriate remedy or waive
compliance with the applicable provisions of this Agreement by the
Administrative Agent, such Issuing Lender or such Lender.  If the Parent
determines to seek such protective order or other remedy, the Administrative
Agent, any Issuing Lender or such Lender will cooperate with the Parent in
seeking such protective order or





127

--------------------------------------------------------------------------------

 

 

 

other remedy.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
nothing in this Agreement shall (a) restrict the Administrative Agent, any
Issuing Lender or any Lender from providing information to any bank regulatory
authority or any other regulatory or governmental authority, including the Board
and its supervisory staff; (b) require or permit the Administrative Agent, any
Issuing Lender or any Lender to disclose to the Parent that any information will
be or was provided to the Board or any of its supervisory staff; or (c) require
or permit the Administrative Agent, any Issuing Lender or any Lender to inform
the Parent of a current or upcoming Board examination or any nonpublic Board
supervisory initiative or action.

Section 10.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the FRBNY Rate to the date of repayment, shall
have been received by such Lender.  Without limiting the generality of the
foregoing provisions of Section 10.13, if any provision of any of the Loan
Documents would obligate any Obligor formed or organized under the laws of
Canada or any province or territory thereof to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by applicable law or would result in a receipt by such
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by such Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: firstly, by reducing the amount or rate of interest
required to be paid to such Lender under the applicable Credit Document, and
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).

Section 10.14  USA Patriot Act.  Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of the Obligor and other information that will
allow such Lender to identify the Obligor in accordance with the Act.

Section 10.15  Amendment and Restatement.  Upon the Effective Date, the Existing
Credit Agreement shall be amended, restated and superseded in its entirety by
this Agreement.





128

--------------------------------------------------------------------------------

 

 

 

The parties hereto acknowledge and agree that (a) this Agreement, any notes and
the other Loan Documents executed and delivered herewith do not constitute a
novation or termination of the “Obligations” as defined in the Existing Credit
Agreement as in effect prior to the Effective Date and (b) such “Obligations”
are in all respects continuing only with the terms thereof being modified as
provided in this Agreement.

Section 10.16  Exiting Lenders.  Each of Bank of Nova Scotia, Frost Bank,
Santander, N.A. and Zions Bancorporation, N.A. dba Amegy Bank, as “Lenders”
under the Existing Credit Agreement (collectively, the “Exiting Lenders”),
hereby sells, assigns, transfers and conveys to the Lenders hereto, and each of
the Lenders hereto hereby purchases and accepts, so much of the aggregate
commitments under, and loans outstanding under, the Existing Credit Agreement
such that, after giving effect to this Agreement (a) each of the Exiting Lenders
shall (i) be paid in full for all amounts owing under the Existing Credit
Agreement as agreed and calculated by such Exiting Lenders and the
Administrative Agent in accordance with the Existing Credit Agreement, (ii)
cease to be a “Lender” under the Existing Credit Agreement and the “Loan
Documents” as defined therein and (iii) relinquish its rights (provided that it
shall still be entitled to any rights of indemnification in respect of any
circumstance or event or condition arising prior to the Effective Date) and be
released from its obligations under the Existing Credit Agreement and the other
“Loan Documents” as defined therein, and (b) the Commitments of each Lender
shall be as set forth on Schedule 2.01(a) hereto.  The foregoing assignments,
transfers and conveyances are without recourse to the Exiting Lenders and
without any warranties whatsoever by the Administrative Agent or any Exiting
Lender as to title, enforceability, collectability, documentation or freedom
from liens or encumbrances, in whole or in part, other than the warranty of each
Exiting Lender that it has not previously sold, transferred, conveyed or
encumbered such interests.  The assignee Lenders and the Administrative Agent
shall make all appropriate adjustments in payments under the Existing Credit
Agreement, the “Notes” and the other “Loan Documents” thereunder for periods
prior to the adjustment date among themselves.  Each Exiting Lender is executing
this Agreement for the sole purpose of evidencing its agreement to this Section
10.16 only and for no other purpose.

Section 10.17  Limitation of Liability of CFC Subsidiaries.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is the
express intent of the parties under this Agreement that (a) no CFC Subsidiary
(other than a CFC Subsidiary that is a Credit Facility Guarantor) shall be
treated as a pledgor or guarantor with respect to the Loans or any other
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes for any purpose (including for purposes of Code
Section 956(d) and Treasury Regulation Section 1.956-2(c)) and (b) (i) no assets
of any CFC Subsidiary (other than a CFC Subsidiary that is a Credit Facility
Guarantor) and (ii) no amounts paid or payable by or on behalf of any CFC
Subsidiary (whether through payment, credit, setoff, or otherwise), in each
case, shall be used (or deemed to be used) to satisfy any Loans or other
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes, and the provisions of this Agreement shall be
interpreted in a manner consistent with that intent.  Notwithstanding anything
to the contrary herein or under any Loan Documents, no CFC Subsidiary (other
than a CFC Subsidiary that is a Credit Facility Guarantor) shall have any
liability whatsoever in respect of any Obligations of any Person that is (i) a
U.S. Person or (ii) owned by a U.S. Person and





129

--------------------------------------------------------------------------------

 

 

 

classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.

Section 10.18  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.19  No Fiduciary Duty, etc.

(a)        Each Obligor acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Obligors with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Obligors or any other
Person.  Each Obligor agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Obligor acknowledges and agrees that no Credit Party
is advising the Obligors as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  The Obligors shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to the Obligors with respect thereto.

(b)        Each Obligor further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as





130

--------------------------------------------------------------------------------

 

 

 

providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Obligors and
other companies with which the Obligors may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c)        In addition, each Obligor acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Obligors
may have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Obligors by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Obligors in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  Each Obligor also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Obligors, confidential
information obtained from other companies.

Section 10.20  Limited Release.  The Administrative Agent and Lenders hereby
release and discharge each of Cardtronics Canada Holdings Inc., Cardtronics
Australasia Pty Ltd, Cardtronics Canada Limited Partnership and Cardtronics
Canada ATM Processing Partnership (each, a “Prior Credit Facility Guarantor”)
from its liabilities and obligations under the Loan Documents as a Credit
Facility Guarantor and release any and all property of each Prior Credit
Facility Guarantor from the Liens of the Security and Pledge Agreement dated
July 15, 2010 among the Credit Facility Guarantors and Administrative Agent, as
amended; provided that the foregoing release shall not release or discharge any
Prior Credit Facility Guarantor from its liabilities and obligations under the
Loan Documents as a CFC Guarantor.

[END OF TEXT]

 

 



131

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

 

BORROWERS:

 

 

 

 

CARDTRONICS PLC

 

 

 

 

By:

 

 

Name:

Gary Ferrera

 

Title:

Chief Financial Officer

 

 

 

 

CARDTRONICS HOLDINGS LIMITED

 

 

 

 

By:

 

 

Name:

E. Brad Conrad 

 

Title:

Director

 

 

 

 

CATM EUROPE HOLDINGS LIMITED

 

 

 

 

By:

 

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

CATM HOLDINGS LLC

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

President

 

 

 

 

CARDTRONICS USA, INC.

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

Treasurer

 

 

 

 

[Continued on following page]

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CARDTRONICS UK LIMITED

 

 

 

 

By:

 

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

CARDTRONICS AUSTRALASIA PTY LTD

 

 

 

 

in accordance with section 127 of the Corporations Act 2001 (Cth) by a director
and secretary/director:

 

 

 

 

By:

 

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

By:

 

 

Name:

Patrick Moriarty

 

Title:

Company Secretary

 

 

 

 

CARDTRONICS CANADA HOLDINGS INC.

 

 

 

 

By:

 

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CREDIT FACILITY GUARANTORS:

 

 

 

 

CARDTRONICS, INC.

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

ATM NATIONAL, LLC

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

Treasurer

 

 

 

 

 

 

 

CATM NORTH AMERICA HOLDINGS LIMITED

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

CATM AUSTRALASIA HOLDINGS LIMITED

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

Director

 

 

 

 

SUNWIN SERVICES GROUP (2010) LTD.

 

 

 

 

By:

 

 

Name:

Michael Pinder

 

Title:

Director

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CFC GUARANTORS:

 

 

 

 

CARDTRONICS HOLDINGS, LLC

 

 

 

 

By:

 

 

Name:

E. Brad Conrad

 

Title:

President

 

 

 

 

CARDPOINT LIMITED

 

 

 

 

By:

 

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

CARDTRONICS CANADA LIMITED PARTNERSHIP

 

 

 

 

By:

Cardtronics Canada Operations Inc., its General Partner

 

 

 

 

By:

 

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

 

 

 

CARDTRONICS CANADA ATM PROCESSING PARTNERSHIP

 

 

 

 

By:

Cardtronics Canada Operations Inc., its Managing Partner

 

 

 

 

By:

 

 

Name:

Patrick Moriarty

 

Title:

Senior Vice-President, North America, Accounting Operations

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

Min Park

 

Title:

Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

 

 

 

By:

 

 

Name:

Deborah Booth

 

Title:

Executive Director

 

 

 

 

JPMORGAN CHASE BANK, N.A. J.P. MORGAN EUROPE LIMITED

 

 

 

 

By:

 

 

Name:

Belinda Lucas

 

Title:

Authorised Signatory

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

Adam Rose

 

Title:

SVP

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

 

 

Name:

Gill Skala

 

Title:

Director

 

Executed in New York

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

By:

 

 

Name:

Joanna Mitchell

 

Title:

SVP

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

COMPASS BANK

 

 

 

 

By:

 

 

Name:

Collis Sanders

 

Title:

Executive Vice President

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, N.A.

 

 

 

 

By:

 

 

Name:

Yasmin Huebinger

 

Title:

Senior Vice President

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

 

 

Name:

Christina Boyle

 

Title:

Managing Director

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF MONTREAL, LONDON BRANCH

 

 

 

 

By:

 

 

Name:

Tom Woolgar

 

Title:

Managing Director, Corporate Banking

 

 

 

 

By:

 

 

Name:

Jeff Couch

 

Title:

Managing Director

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

By:

 

 

Name:

Mario Frison

 

Title:

Authorized Signatory

 

 

 

 

By:

 

 

Name:

R. Andrew H. Roberts

 

Title:

Authorized Signatory

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

Divyang Shah

 

Title:

Senior Vice President

 

 

 

 

PNC BANK CANADA BRANCH

 

 

 

 

By:

 

 

Name:

Caroline Stade

 

Title:

Senior Vice President

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

 

 

Name:

Chris Hartzell

 

Title:

Managing Director

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

By:

 

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

By:

 

 

Name:

Michael Bustios

 

Title:

Senior Vice President

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

NATIONAL WESTMINSTER BANK PLC

 

 

 

 

By:

 

 

Name:

Krishan Patel

 

Title:

Vice President

 

 

 

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

FROST BANK

 

 

 

By:

 

 

Name:

Michelle Huth

 

Title:

Market President

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

BANK OF NOVA SCOTIA

 

 

 

By:

 

 

Name:

Winston Lua

 

Title:

Director

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

SANTANDER BANK, N.A.

 

 

 

By:

 

 

Name:

Andres Barbosa

 

Title:

Executive Director

 

 

 

 

By:

 

 

Name:

Carolina Gutierrez

 

Title:

Vice President

 

 

 

 

 





Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed to only with

 

respect to Section 10.16 of the Agreement

 

by:

 

 

 

ZIONS BANCORPORATION DBA AMEGY BANK

 

 

 

By:

 

 

Name:

Ryan Kim

 

Title:

Vice President

 

 

 

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------